Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.1 Filed 04/30/20 Page 1 of 131




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN

JOSEPH BOSSART, RONNIE E.                 Civil Action
BARKER, STEVEN M.
CHOOKAZIAN, ERIC CZAJKA,                  CLASS ACTION COMPLAINT
PHILLIP MIRENDA, CHRISTA
ROCHFORD, DERROL TURNER, and
TROY WILLIAMS, on behalf of               JURY TRIAL DEMANDED
themselves and all others similarly
situated,

           Plaintiffs,

     v.

GENERAL MOTORS LLC, a Delaware
limited liability company,

           Defendant.




                                      1
 Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.2 Filed 04/30/20 Page 2 of 131




                                          TABLE OF CONTENTS
                                                                                                               Page

I.     INTRODUCTION ......................................................................................4
II.    JURISDICTION AND VENUE .................................................................6
III.   PARTIES .....................................................................................................7
A.     Florida Plaintiff .............................................................................................7
B.     Illinois Plaintiff .............................................................................................8
C.     Michigan Plaintiff ....................................................................................... 10
D.     New Jersey Plaintiff .................................................................................... 12
E.     New York Plaintiff...................................................................................... 13
F.     Pennsylvania Plaintiff ................................................................................. 14
G.     South Carolina Plaintiff .............................................................................. 16
H.     Texas Plaintiff............................................................................................. 17
I.     Defendant ................................................................................................... 18
IV.    FACTUAL ALLEGATIONS ................................................................... 19
A.     The Defect .................................................................................................. 19
B.     GM Had Superior Knowledge of the Defect ............................................... 21
C.     GM Had Knowledge of the Defect from Other Sources .............................. 22
D.     GM Has Concealed the Defect and Violated Its Warranty .......................... 52
V.     TOLLING OF THE STATUE OF LIMITATIONS AND
       ESTOPPEL ............................................................................................... 54
A.     Discovery Rule Tolling ............................................................................... 54
B.     Estoppel ...................................................................................................... 55
VI.    CLASS ALLEGATIONS.......................................................................... 56
VII. VIOLATIONS ALLEGED ....................................................................... 60
A.     Claims Brought on Behalf of the Nationwide Class .................................... 60
B.     Claims Brought on Behalf of the Florida Subclass ...................................... 64
C.     Claims Brought on Behalf of the Illinois Subclass ...................................... 71
D.     Claims Brought on Behalf of the Michigan Subclass .................................. 79


                                                          2
 Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.3 Filed 04/30/20 Page 3 of 131




E.     Claims Brought on Behalf of the New Jersey Subclass ............................... 88
F.     Claims Brought on Behalf of the New York Subclass ................................. 97
G.     Claims Brought on Behalf of the Pennsylvania Subclass .......................... 103
H.     Claims Brought on Behalf of the South Carolina Subclass ........................ 112
I.     Claims Brought on Behalf of the Texas Subclass ...................................... 120
VIII. REQUEST FOR RELIEF ...................................................................... 129
IX.    DEMAND FOR JURY TRIAL .............................................................. 130




                                                3
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.4 Filed 04/30/20 Page 4 of 131




      The allegations in this Complaint are based on Plaintiffs’ personal

knowledge as to Plaintiffs’ own conduct and on information and belief as to all

other matters based on an investigation by Plaintiffs’ Counsel1:

I.    INTRODUCTION

       1.     Plaintiffs Joseph Bossart, Ronnie E. Barker, Steven M. Chookazian,

Christa Rochford, Derrol Turner, Eric Czajka, Troy Williams, and Phillip Mirenda

(collectively “Plaintiffs”) bring this class action against Defendant General Motors

LLC (“GM” or “Defendant”) for manufacturing and selling dangerously defective

vehicles and concealing and/or intentionally failing to disclose the defect to

Plaintiffs and the public and refusing to properly remedy the significant safety

hazard.

       2.     Plaintiffs bring their claims individually and on behalf of all persons

or entities in the United States who own(ed) or lease(d) a 2015-2019 Chevrolet

Corvette Z06 or 2017-2019 Chevrolet Corvette Grand Sport (the “Class

Vehicles”).

       3.     The Class Vehicles contain a significant defect in the tire rims that are

standard equipment. The rims are unreasonably prone to bending and cracking


1
  Counsel’s investigation includes analysis of publicly available information,
including consumer complaints to the National Highway Transportation Safety
Administration, Bulletins issued by Defendants, and additional analysis. Plaintiffs
believe that a reasonable opportunity for discovery will provide further support for
the claims alleged herein.

                                           4
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.5 Filed 04/30/20 Page 5 of 131




under ordinary use, which necessitates costly repairs and/or replacement (the

“Defect” or the “Defective Wheels”). The bending and cracking can lead to a loss

of tire pressure, diminished control and handling of the vehicle, or even a puncture

of the tire causing dangerous tire blowouts.

       4.    Indeed, in October of 2018, Car and Driver magazine, a leading (if not

the leading) magazine for auto enthusiasts, published a long-term review of the

2017 Corvette Grand Sport in which it detailed multiple bent rims, and thousands

of dollars in repair costs during the 14 months and 40,000 miles driven in the test

vehicle that was the subject of the article.2

       5.    GM concealed and/or knowingly failed to disclose information

regarding the Defect from the public, despite knowing about it and its potential to

cause serious injury or death, in order to protect GM from suffering an economic

loss. Put another way, GM decided to protect its own profits rather than protect the

consumers who had purchased its vehicles with a dangerous defect.

       6.    GM sells the Class Vehicles with a 36 month/36,000 mile bumper-to-

bumper warranty that is supposed to cover all components but when a Class

member presents a Class Vehicle to a GM authorized dealership with the Defect,

GM refuses to provide coverage under the warranty. As a result, Class members


2
 See Exhibit A, https://www.caranddriver.com/reviews/a23705281/2017-
chevrolet-corvette-grand-sport-reliability/. (Last accessed April 28, 2020).



                                           5
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.6 Filed 04/30/20 Page 6 of 131




are forced to pay expensive repair and replacement costs.

       7.    The Defect does not only constitute a safety issue in the Class

Vehicles, but it negatively impacts the intrinsic value of the Class Vehicles

themselves. Indeed, Plaintiffs and Class members would not have purchased or

leased their vehicles had GM disclosed the Defect or would have paid substantially

less for those vehicles.

       8.    As a direct result of Defendant’s wrongful conduct, Plaintiffs and

Class members have been harmed and have suffered actual damages and an

ascertainable loss of money and/or property and/or loss in value.

       9.    Plaintiffs bring this action to redress GM’s wrongful conduct

involving violations of state consumer protection statutes, GM’s breaches of

implied and express warranties, and its unjust enrichment.

II.   JURISDICTION AND VENUE

      10.    This Court has original diversity jurisdiction, pursuant to the Class

Action Fairness Act, 28 U.S.C. § 1332(d)(2) (“CAFA”) because Plaintiffs and

many members of the Class are citizens of states different from Defendant’s home

state, the aggregate amount in controversy exceeds $5,000,000, exclusive of

interest and costs, and there are more than 100 members in the proposed Class and

Classes.

      11.    This Court has specific personal jurisdiction over GM because it



                                         6
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.7 Filed 04/30/20 Page 7 of 131




maintains its headquarters and principal place of business in this district. Thus,

Defendant has purposefully availed itself of the benefits and protections of this

jurisdiction by continuously and systematically conducting substantial business in

and from this judicial district, directing advertising and marketing activities from

within this district, and intentionally and purposefully placing Class Vehicles into

the stream of commerce within Michigan and throughout the United States.

Numerous class vehicles have been sold within Michigan and many within this

judicial district.

        12.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391

because GM transacts business in this district, is subject to personal jurisdiction in

this district, and therefore is deemed to be a citizen of this district. GM has

authorized dealers in this district, has advertised in this district and has received

substantial profits from its sales and leases of vehicles in this district. Therefore, a

substantial and material part of the events giving rise to these claims occurred in

this district.

III.   PARTIES

        A.       Plaintiff Christa Rochford

       13.       Plaintiff Christa Rochford is a citizen of Florida, who resides in

Brandon, FL.

       14.       On or around April 13, 2019, Plaintiff Rochford purchased a new



                                              7
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.8 Filed 04/30/20 Page 8 of 131




2019 Corvette Z06 from Regal Chevrolet, an authorized GM car dealer in

Lakeland, Florida.

      15.   On or around March 25, 2020, when the vehicle had been driven

approximately 5050 miles and thus was well within the 36 month/36,000 mile

warranty period, Plaintiff Rochford noticed that three of her rims were bent and

one was cracked. Plaintiff took her vehicle to Stingray Chevrolet in Plant City,

Florida and, after the dealership inspected the vehicle, told Plaintiff Rochford

that the three bent rims would need repair and the fourth rim which was

cracked would need to be replaced. GM refused to cover the rim repairs or

replacement under the Class Vehicle’s warranty.

      16.   Plaintiff Rochford has paid approximately $1,500.00 to fix the

bent and cracked rims on her Class Vehicle. At all times Plaintiff Rochford has

driven her Class Vehicle in a foreseeable manner and consistent with the

manner in which it was intended to be driven.

      17.   When making the decision to purchase her Class Vehicle, Plaintiff

Rochford relied on GM’s representations that it was a safe and reliable vehicle

and was covered by a 36 month/36,000 mile bumper-to-bumper warranty.

      18.   Plaintiff would not have purchased the vehicle if she was aware of

the defect in the vehicle’s rims that would not be covered under warranty, or

would not have been willing to pay as much for the vehicle.



                                         8
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.9 Filed 04/30/20 Page 9 of 131




       B.     Plaintiff Phillip Mirenda

       19.    Plaintiff Phillip Mirenda is a citizen of Illinois, who resides in

Home Glen, IL.

       20.    On or around August 9, 2016, Plaintiff Mirenda purchased a new

2017 Corvette Grand Sport from Castle Chevrolet, an authorized GM car

dealer in Villa Park, Illinois.

       21.    In or around early spring 2018, Plaintiff Mirenda noticed that the

Class Vehicle was vibrating. Plaintiff Mirenda initially took the Class Vehicle

to Discount Tire in Homer Glen, Illinois. At that time, it was determined that a

rear rim was bent, and the rim was repaired. Subsequently, Plaintiff Mirenda

experienced continued vibration and determined that three of the rims (two

front and one rear) were bent and the fourth (rear) was now cracked. Plaintiff

then purchased two OEM wheels to replace two of the bent wheels. After

continued vibration problems, Plaintiff ultimately purchased four after-market

wheels and placed the original four other wheels in his garage. Thereafter, on

June 4, 2019, Plaintiff Mirenda took the four wheels to Apple Chevrolet in

Oreland Park, to seek cost assistance from GM for the defects in the wheels,

but GM denied the claim and refused to cover the rim replacement under the

vehicle’s warranty.

       22.    Overall, Plaintiff Mirenda has paid approximately $5,000 to fix



                                          9
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.10 Filed 04/30/20 Page 10 of 131




and/or replace the cracked and bent rim(s) on his Class Vehicle.

      23.    At all times Plaintiff Mirenda has driven his Class Vehicle in a

foreseeable manner and consistent with the manner in which it was intended to

be driven.

      24.    When making the decision to purchase his Class Vehicle, Plaintiff

Mirenda relied on GM’s representations that it was a safe and reliable vehicle

and was covered by a 36 month/36,000 mile bumper-to-bumper warranty.

Plaintiff would not have purchased the vehicle if he was aware of the defect in

the vehicle’s rims that would not be covered under warranty, or would not have

been willing to pay as much for the vehicle.

       C.    Plaintiff Eric Czajka

      25.    Plaintiff Eric Czajka is a citizen of Michigan, who resides in

Riverview, MI.

      26.    On or around May 7, 2018, Plaintiff Czajka purchased a certified

pre-owned 2017 Corvette Z06 with approximately 11,581 miles on it from Jeff

Schmitt Chevrolet East, an authorized GM car dealer in Dayton, OH.

      27.    On or around December 9, 2019, when the vehicle had

approximately 23,000 miles on it, Plaintiff Czajka noticed that the rear driver’s

side tire was losing air and the vehicle had a vibration coming from the rear

driver’s side. Plaintiff Czajka took his vehicle to Belle Tire in Woodhaven, MI



                                         10
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.11 Filed 04/30/20 Page 11 of 131




and, after the tire center investigated the cause, Plaintiff Czajka was informed

that the issue was caused by the fact that the driver’s side rear rim was cracked

and would need to be replaced. Plaintiff then contacted Dick Genthe Chevrolet,

an authorized GM car dealer located in Southgate, MI, who informed Plaintiff

Czajka that the cracked wheel is not covered by the manufacturer’s warranty.

GM refused to cover the rim replacement under the vehicle’s warranty.

        28.   After replacement of the rear driver’s side rim, Plaintiff Czajka’s

Class Vehicle continues to lose air pressure in the recently replaced driver’s

side rear rim, despite no punctures or imperfections in the driver’s side rear

tire.

        29.   Plaintiff Czajka paid a $184.92 deductible as part of a third-party

wheel and tire protection policy he had previously obtained to fix the cracked

rim on his Class Vehicle.

        30.   At all times Plaintiff Czajka has driven his Class Vehicle in a

foreseeable manner and consistent with the manner in which it was intended to

be driven.

        31.   When making the decision to purchase his Class Vehicle, Plaintiff

Czajka relied on GM’s representations that it was a safe and reliable vehicle

and was covered by a 36 month/36,000 mile bumper-to-bumper warranty.

Plaintiff would not have purchased the vehicle if he was aware of the defect in



                                         11
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.12 Filed 04/30/20 Page 12 of 131




the vehicle’s rims that would not be covered under warranty, or would not have

been willing to pay as much for the vehicle

       D.    Plaintiff Steven M. Chookazian

       32.   Plaintiff Steven M. Chookazian is a citizen of New Jersey, who

resides in Ramsey, NJ.

       33.   On or around July 18, 2018, Plaintiff Chookazian purchased a

certified pre-owned 2017 Corvette Grand Sport with approximately 3,700

miles from David McDermott Chevrolet, an authorized GM car dealer in East

Haven, CT.

       34.   Beginning in or around February 2020 through March 2020, when

the vehicle had approximately 14,000 miles on it, Plaintiff Chookazian noticed

that he was having low tire pressure. On March 13, 2020, Plaintiff Chookazian

took the Class Vehicle to Economy Tire in Jupiter, Florida where he was

advised that his right rear tire was cracked and was not repairable.   Plaintiff

then took his vehicle to Wallace Chevrolet in Stuart Florida and, after the

dealership investigated the cause, was informed that the issue was caused by

the fact that the rear rim was cracked and would need to be replaced. Although

the vehicle was within the warranty period, GM refused to cover the rim

replacement under the vehicle’s warranty.

       35.   On March 26, 2020, Plaintiff Chookazian paid approximately



                                        12
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.13 Filed 04/30/20 Page 13 of 131




$1,000.00 to have the cracked rim replaced on his Class Vehicle at Wallace

Chevrolet.

       36.   At all times Plaintiff Chookazian has driven his Class Vehicle in a

foreseeable manner and consistent with the manner in which it was intended to

be driven.

      37.    When making the decision to purchase his Class Vehicle, Plaintiff

Chookazian relied on GM’s representations that it was a safe and reliable

vehicle and was covered by a 36 month/36,000 mile bumper-to-bumper

warranty. Plaintiff would not have purchased the vehicle if he was aware of

the defect in the vehicle’s rims that would not be covered under warranty, or

would not have been willing to pay as much for the vehicle.

      E.     Plaintiff Troy Williams

      38.    Plaintiff Troy Williams is a citizen of New York, who resides in

Bronxville, NY.

      39.    On or around May 16, 2017, Plaintiff Williams purchased a new

2017 Corvette Z06 from Curry Chevrolet, an authorized GM car dealer in

Scarsdale, NY.

      40.    On or around October 27, 2019, when the vehicle had

approximately 5,000 miles on it, Plaintiff Williams noticed that air was leaking

from the tire and the rim was cracked when he went to a flat fix to change the



                                        13
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.14 Filed 04/30/20 Page 14 of 131




tire. Plaintiff thereafter took his vehicle to Curry Chevrolet to have the rim

replaced and, GM refused to cover the rim replacement under the vehicle’s

warranty.

      41.      At this time, Plaintiff Williams has not been able to have the

cracked rim replaced because Curry Chevrolet has no rims available. As a

result, Plaintiff Williams has not been able to drive his vehicle for the last few

months.

      42.      At all times Plaintiff Williams has driven his Class Vehicle in a

foreseeable manner and consistent with the manner in which it was intended to

be driven.

      43.      When making the decision to purchase his Class Vehicle, Plaintiff

Williams relied on GM’s representations that it was a safe and reliable vehicle

and was covered by a 36 month/36,000 mile bumper-to-bumper warranty.

Plaintiff would not have purchased the vehicle if he was aware of the defect in

the vehicle’s rims that would not be covered under warranty, or would not have

been willing to pay as much for the vehicle..

      F.       Plaintiff Joseph Bossart

      44.      Plaintiff Joseph Bossart is a citizen of Pennsylvania, who resides

in Erie, PA.

      45.      On or around January 29, 2018, Plaintiff Bossart purchased a new



                                          14
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.15 Filed 04/30/20 Page 15 of 131




2018 Corvette Grand Sport through MacMulkin Chevrolet, an authorized GM

car dealer located in Nashua, NH. The car was delivered to Pennsylvania for

pickup by Plaintiff at McQuillen Chevrolet dealership in Girard, PA.

      46.    On or around August 22, 2019, when the vehicle had

approximately 3,100 miles on it, Plaintiff Bossart noticed a vibration in the

steering wheel and dashboard. Plaintiff took his vehicle to McQuillen on

August 29, 2019 to investigate the vibration issue and, after the dealership

investigated the cause, was informed that the issue was caused by the fact that

three of Plaintiff Bossart’s rims were bent (the front two and the right rear) and

would need repair. GM refused to cover the rim repair under the vehicle’s

warranty.

      47.    Plaintiff Bossart paid approximately $450.00 to Alloy Wheel

Repair located in Berea, Ohio to fix the bent rims on his Class Vehicle.

      48.    At all times, Plaintiff Bossart has driven his Class Vehicle in a

foreseeable manner and consistent with the manner in which it was intended to

be driven.

      49.    When making the decision to purchase his Class Vehicle, Plaintiff

Bossart relied on GM’s representations that it was a safe and reliable vehicle

and was covered by a 36 month/36,000 mile bumper-to-bumper warranty.

Plaintiff Bossart would not have purchased the vehicle if he was aware of the



                                         15
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.16 Filed 04/30/20 Page 16 of 131




defect in the vehicle’s rims that would not be covered under warranty, or would

not have been willing to pay as much for the vehicle

      G.     Plaintiff Derrol Turner

      50.    Plaintiff Derrol Turner is a citizen of South Carolina, who resides

in Goose Creek, SC.

      51.    On or around September 2016, Plaintiff Turner purchased a new

2017 Corvette Grand Sport from Crews Chevrolet, an authorized GM car

dealer in North Charleston, SC.

      52.    On or around January 25, 2020, when the vehicle had

approximately 14,436 miles on it, Plaintiff Turner noticed that air was leaking

from the tire. Plaintiff took his vehicle to Crews Chevrolet and, after the

dealership investigated the cause, was informed that the issue was caused by

the fact that the rear passenger rim was cracked and would need to be

replaced. GM refused to cover the rim replacement under the vehicle’s

warranty.

      53.    Plaintiff Turner has paid approximately $826.00 to fix the cracked

rim on his Class Vehicle.

      54.    At all times Plaintiff Turner has driven his Class Vehicle in a

foreseeable manner and consistent with the manner in which it was intended to

be driven.



                                        16
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.17 Filed 04/30/20 Page 17 of 131




      55.    When making the decision to purchase his Class Vehicle, Plaintiff

Turner relied on GM’s representations that it was a safe and reliable vehicle

and was covered by a 36 month/36,000 mile bumper-to-bumper warranty.

Plaintiff would not have purchased the vehicle if he was aware of the defect in

the vehicle’s rims that would not be covered under warranty, or would not have

been willing to pay as much for the vehicle

      H.     Plaintiff Ronnie E. Barker

      56.    Plaintiff Ronnie E. Barker is a citizen of Texas, who resides in

Plano, TX.

      57.    On or around January 12, 2016, Plaintiff Barker purchased a

certified pre-owned 2015 Corvette Z06 with approximately 4,600 miles from

Chuck Fairbanks Chevrolet in Desota, Texas.

      58.    On or around November 8, 2018, Plaintiff Barker noticed that his

tire was leaking air. Plaintiff took his vehicle to Richardson Chevrolet in

Richardson, Texas and, after the dealership investigated the cause, was

informed that the issue was caused by the fact that the rim was cracked and

would need to be replaced. GM refused to cover the rim replacement under the

vehicle’s warranty.

      59.    Plaintiff Barker ultimately took the Class Vehicle to Wheel

Technologies in Dallas, Texas to have the cracked rim replaced.



                                        17
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.18 Filed 04/30/20 Page 18 of 131




      60.    Plaintiff Barker paid approximately $584.00 to have the cracked

rim on his Class Vehicle replaced.

      61.    At all times Plaintiff Barker has driven his Class Vehicle in a

foreseeable manner and consistent with the manner in which it was intended to

be driven.

      62.    When making the decision to purchase his Class Vehicle, Plaintiff

Barker relied on GM’s representations that it was a safe and reliable vehicle

and was covered by a 36 month/36,000 mile bumper-to-bumper warranty.

Plaintiff would not have purchased the vehicle if he was aware of the defect in

the vehicle’s rims that would not be covered under warranty, or would not have

been willing to pay as much for the vehicle.

      I.     Defendant

      63.    Defendant General Motors LLC is a Delaware limited liability

company with its principal place of business located at 300 Renaissance Center,

Detroit, Michigan. The sole member and owner of General Motors LLC is General

Motors Holdings LLC, which is a Delaware limited liability company with its

principal place of business in Detroit, Michigan. General Motors Holdings LLC’s

only member is General Motor Company, a Delaware corporation with its

principal place of business in Detroit, Michigan. General Motors Company has a

100% ownership interest in General Motors Holdings LLC.



                                        18
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.19 Filed 04/30/20 Page 19 of 131




      64.    General Motors LLC, though various entities, designs, manufactures,

markets, distributes, services, repairs, sells and leases vehicles, including the Class

Vehicles, both nationwide. General Motors LLC is the warrantor and distributor of

all Class Vehicles in the United States.

IV.   FACTUAL ALLEGATIONS

      A.     The Defect

      65.    GM equipped all of the Class Vehicles with aluminum alloy rims. A

representative rim is pictured below:




      66.    These factory-installed rims are defective and unreasonably prone to

bending and cracking during normal use, which makes them particularly ill-suited

for a high performance sports car.

      67.    Upon information and belief, GM has notice that the failure rate of the

wheels on the Class Vehicles far exceeds that of other vehicles. Due to a defect in

material, workmanship and/or design, the wheels cannot withstand normal and


                                           19
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.20 Filed 04/30/20 Page 20 of 131




foreseeable use without failure.

        68.      When the rims bend, Class Vehicle owners experience vibrations in

the vehicles at high speeds, have diminished handling and control of the vehicles,

and also are likely to experience air leakage from their tires. In addition, the rims

can fracture leading to a catastrophic tire blowout.

        69.      Some of the pitfalls of owing a Class Vehicle were summarized by

Car and Driver magazine, which conducted a long-term test drive of a 2017

Corvette Grand Sport. In a long-term test drive, writers and/or editors of Car and

Driver magazine drive a vehicle for a longer term than normal and report their

findings.

        70.      In the October 2018 article detailing the magazine’s experience with

its 2017 Corvette Grand Sport, there is a section entitled “Wheel Woes.” The

article notes:

                 Shortly after its first trip to the test track, however, the Grand
                 Sport showed signs of an ailment that would dog us throughout
                 our time with the car. At just under 6500 miles we discovered
                 that three of its wheels were bent. Two were repaired, but one
                 was cracked and had to be replaced. In all, that was an $1119
                 trip to the Corvette cobbler, none of which was covered by
                 warranty.3

        71.      The article goes on to describe a series of rim repairs and

replacements the magazine experienced during its 40,000 mile test drive,


3
    Ex. A.

                                             20
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.21 Filed 04/30/20 Page 21 of 131




concluding with this summary: “In all, we spent $4098 on wheel repair and

replacement—seven repairs and three replacements, for an average failure rate of

once every 4000 miles.”4

          72.   In addition to causing substantial unexpected expenses for the Class

Vehicle owners, the Defect presents a serious safety hazard as well. Cracked or

bent rims can cause the tire mounted on them to fail and possibly explode while the

vehicle is in motion, which causes a sudden loss of control at high speed. Even

without such a catastrophic failure, though, the vibrations and shudders caused by

a bent or cracked rim negatively impact the vehicle’s handling and stability and,

additionally, can distract the driver.     This is particularly dangerous in a high

performance sports car.

          B.    GM Had Superior and Exclusive Knowledge of the Defect

          73.   GM had superior and exclusive knowledge of the Defect due to the

fact the GM designed and extensively tested the Class Vehicles prior to and after

their release for sale to the general public.

          74.   Like all major car manufacturers, GM conducts extensive pre-release

testing of its vehicles, which subjects all key vehicle components, including the

wheels, to testing designed to ensure that the vehicle, and its various components,

are free from defect and suitable for the purpose for which they will be marketed


4
    Id.

                                           21
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.22 Filed 04/30/20 Page 22 of 131




and sold.

      75.   As a result, GM knew, or should have known, about the Defect due to

the testing described above as well as early consumer complaints about the Defect

to its network of dealerships and to GM, and the high failure rates for rims on the

Class Vehicles and replacement part sales data.

      76.   In addition, GM should have learned about the Defect from

complaints to its network of dealerships and complaints to GM itself.        GM’s

customer relations department collects and analyzes complaint data including

repair requests, technical reports from engineers relating to warranty claims,

replacement part data, and other sources.

      C.    GM Had Knowledge of the Defect from Other Sources

      77.   A vital source of information regarding automobile defects, both for

the consuming public and manufacturers, is the National Highway Traffic Safety

Administration (“NHTSA”). NHTSA maintains a Consumer Complaint Database

that stores complaints submitted to NHTSA since 2000 regarding virtually every

make and model of vehicle sold in the United States.

      78.   Federal laws require car manufacturers, like GM to be in close contact

with NHTSA regarding potential defects in their vehicles, including a legal

requirement that manufacturers disclose defects, customer complaints and other

data to NHTSA.      Car manufacturers routinely monitor NHTSA databases for



                                        22
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.23 Filed 04/30/20 Page 23 of 131




customer complaints as part of their ongoing, statutory obligation to identify

potential defects in their vehicles.

      79.    The complaints on the NHTSA website (examples of which are

below) demonstrate that GM was made aware of the issue immediately and that

GM failed to accept responsibility for the defect when customers complained.

      80.    The following representative complaints were submitted to NHTSA

regarding the Defect in the Class Vehicles:5


July 14, 2019 NHTSA ID NUMBER: 11231824
Components: WHEELS
NHTSA ID Number: 11231824
Incident Date July 11, 2019
Consumer Location BARTLETT, TN
Vehicle Identification Number 1G1YT2D68F5****

Summary of Complaint
CRASHNo
FIRENo
INJURIES0
DEATHS0
EXPERIENCED THE EXACT SAME WEIRD CRACKED WHEEL THAT
MANY OTHER C7 OWNERS HAVE EXPERIENCED ON 7/11/19. NO
SPECIFIC POTHOLE. JUST CRACKED WHEEL WHICH LOOKS LIKE
ALL THE OTHERS ON THE CORVETTE FORUM.
1 Affected Product
Vehicle
5
 The following are reproduced verbatim and any typographical or syntax errors
occur in the original and are reproduced without correction.

                                        23
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.24 Filed 04/30/20 Page 24 of 131




MAKE                             MODEL                       YEAR



CHEVROLET                        CORVETTE                    2015



January 10, 2019 NHTSA ID NUMBER: 11166176
Components: WHEELS
NHTSA ID Number: 11166176
Incident Date January 8, 2018
Consumer Location BAY POINT, CA
Vehicle Identification Number 1G1YT2D6XF5****

Summary of Complaint
CRASHNo
FIRENo
INJURIES0
DEATHS0
BOTH OF MY OEM REAR WHEELS (SPECTRA GRAY - 10 SPOKE),
HAVE DEVELOPED CRACKS REQUIRING REPLACEMENT AT MY
EXPENSE. DESPITE MY CORVETTE BEING ON WARRANTY AND A
HIGH PERFORMANCE, SPORTS CAR WHICH IS REGULARLY
SERVICED, THE CHEVROLET DEALERSHIP REFUSES TO REPLACE
THESE WHEELS, EXCEPT AT MY EXPENSE, CITING THAT POOR
ROAD CONDITIONS IN CALIFORNIA ARE BLAME FOR THE
FRACTURES, RUNNING HORIZONTALLY ON THE RIM LIP. THE
FRACTURES CREATE A VERY DANGEROUS SITUATION GIVEN HIGH
TORQUE LEVELS, LOW PROFILE TIRES WITH A WIDE STANCE. THE
TIRES AND THE SUSPENSION ARE DESIGNED FOR HIGH
PERFORMANCE, AND HIGH G FORCE, BUT WHEELS ARE
APPARENTLY FLAWED FOR THE DESIGNED TOLERANCES IMPOSED
BY DRIVING A HIGH PERFORMANCE CORVETTE. MY CAR RAPIDLY
LOSS AIR PRESSURE AT FREEWAY SPEEDS AND THE AIR


                                     24
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.25 Filed 04/30/20 Page 25 of 131




PRESSURE WARNING LIGHT ACTIVATED IN BOTH OCCASIONS,
WARNING OF THE HAZARDOUS CONDITION.
1 Affected Product
Vehicle

MAKE                             MODEL                       YEAR



CHEVROLET                        CORVETTE                    2015



September 26, 2018 NHTSA ID NUMBER: 11131647
Components: WHEELS
NHTSA ID Number: 11131647
Incident Date September 14, 2018
Consumer Location TULSA, OK
Vehicle Identification Number 1G1YT2D62F5****

Summary of Complaint
CRASHNo
FIRENo
INJURIES0
DEATHS0
WHEN I TOOK THE CAR INTO A DISCOUNT TIRE STORE TO HAVE
NEW TIRES PUT ON THE BACK AT ABOUT 15,600 MILES ON THE CAR
CRACKS WERE FOUND ON THE INSIDE RIM WHERE TIRE BEAD
SEALS OF BOTH BACK WHEELS. PROBLEM WAS IMMEDIATELY
REPORTED TO DEALER WHO VERIFIED CRACKS, BUT DEALER AND
GM REFUSED TO REPLACE UNLESS I PURCHASE NEW WHEELS
FOR DISCOUNTED PRICE OF $1,100.00 FOR REAR WHEELS ONLY.
SPOKE WITH REPRESENTATIVES OF GM ENGINEERING AND FOUND
PROBLEM IS A KNOWN ISSUE WITH REAR WHEEL CRACKING GOING
BACK SEVERAL YEARS WITH CAST CHINA MADE WHEELS ON


                                     25
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.26 Filed 04/30/20 Page 26 of 131




CORVETTE Z06 AND ZR1 MODELS. I WAS TOLD GM CORVETTE
CHIEF ENGINEER HAS POSTED INFORMATION ON THE WHEEL
CRACKING PROBLEM ON CORVETTE FORUM AND ONLY WAY TO
NOT HAVE WHEEL CRACKING PROBLEM ON REPLACEMENT
WHEELS WOULD BE TO NOT DRIVE ON ROADS WITH BUMPS OR
POT HOLES. THEY AGREED THIS WAS NOT REALISTIC BUT GM
STANDS FIRM ON PAYMENT FOR NEW WHEELS WITH NO
ASSURANCE THIS WILL SOLVE THE PROBLEM. MY COMPLAINT WAS
CLOSED AT GM AS CUSTOMER DECLINED REDUCED PRICE OFFER
AND IS DISSATISFIED. CRACKING WHEELS SHOULD BE A MAJOR
SAFETY CONCERN AND ESPECIALLY WITH CARS THAT HAVE THIS
MUCH POWER TO THE WHEELS AND ARE CAPABLE OF THE SPEEDS
THESE MODEL CARS CAN OBTAIN. THIS IS TOTALLY
IRRESPONSIBLE OF GM TO ALLOW THIS TO HAPPEN AND NOT
RECALL THE WHEELS AND REPLACE THEM WITH ONES THAT DO
NOT CRACK, ESPECIALLY ON CARS WITH SUCH LOW MILEAGE.
1 Affected Product
Vehicle

MAKE                             MODEL                       YEAR



CHEVROLET                        CORVETTE                    2015




February 7, 2020 NHTSA ID NUMBER: 11307795
Components: WHEELS
NHTSA ID Number: 11307795
Incident Date January 20, 2020
Consumer Location SACRAMENTO, CA
Vehicle Identification Number 1G1YU2D61G5****

Summary of Complaint
CRASHNo


                                     26
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.27 Filed 04/30/20 Page 27 of 131




FIRENo
INJURIES0
DEATHS0
WHEEL, MADE OF ALUMINUM, DEVELOPED A CRACK ON THE INSIDE
OF THE RIGHT REAR TIRE, WITHOUT MY NOTICING ANY REASON.
ONE DAY I JUST NOTICED THAT THERE WAS A SLOW LEAD IN THE
RIGHT REAR. AMERICA'S TIRE WOULDN'T REPAIR THE LEAK AND
SAID I HAD TO BUY NEW TIRES. I DID AND THE NEXT DAY THE
RIGHT REAR WAS FLAT AGAIN. I TOOK IT BACK TO AMERICA'S TIRE
AND THEY FOUND THE CRACK IN THE RIM. THE CAR HAD LESS
THAN 26,500 MILES ON IT AT THE TIME. THE CHEVY DEALER TOOK
PICTURES TO VERIFY FOR GM THAT THERE WERE NO SIGNS OF
THE CAR BEING RACED OR ABUSED, BUT GM DECLINED TO
REPLACE THE RIM SAYING IT WASN'T DEFECTIVE. THE CHEVY
DEALER ULTIMATELY SOLD ME A NEW RIM ($1,000 ON MY CAR) AND
CHARGED ME $50 EXTRA FOR A CORE CHARGE AS I WANTED TO
KEEP THE CRACKED RIM SO I CAN SHOW ANYONE WHO WANTS TO
SEE IT THAT THERE ISN'T ANY IMPACT MARKS ON THE MEDAL IN
THE AREA OF THE CRACK, I.E., THE RIM JUST CRACKED. MY CAR IS
A VERY EXPENSIVE LIMITED EDITION CAR WITH VERY BIG RIMS. I
AM ATTACHING PICTURES OF THE CRACK, ONE WITH THE TIRE
MOUNTED AND LEAKING AIR AND TWO WITH VIEWS OF THE CRACK
ONCE THE TIRE WAS REMOVED.
1 Affected Product
Vehicle

MAKE                             MODEL                       YEAR



CHEVROLET                        CORVETTE                    2016



October 16, 2019 NHTSA ID NUMBER: 11268869
Components: WHEELS
NHTSA ID Number: 11268869
Incident Date October 15, 2019

                                     27
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.28 Filed 04/30/20 Page 28 of 131




Consumer Location EL DORADO HILLS, CA
Vehicle Identification Number 1G1YU3D66G5****

Summary of Complaint
CRASHNo
FIRENo
INJURIES0
DEATHS0
I NOTICED A VIBRATION THAT WOULD START AT ABOUT 55 MPH. I
TOOK THE CAR IN TO AMERICA'S TIRE TO HAVE THE WHEELS
BALANCED AND FOUND OUT THAT ALL FOUR WHEELS WERE BENT.
THE CAR HAS NEVER BEEN RACED AND HAS BEEN DRIVEN IN A
NORMAL MATTER. I HAVE HIT SOME MINOR POTHOLES BUT
NOTHING OF ANY CONSEQUENCE.
1 Affected Product
Vehicle

MAKE                             MODEL                       YEAR



CHEVROLET                        CORVETTE                    2016



October 5, 2019 NHTSA ID NUMBER: 11266530
Components: WHEELS
NHTSA ID Number: 11266530
Incident Date October 4, 2019
Consumer Location CINCINNATI, OH
Vehicle Identification Number 1G1YT2D60G5****

Summary of Complaint
CRASHNo


                                     28
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.29 Filed 04/30/20 Page 29 of 131




FIRENo
INJURIES0
DEATHS0
AS HAS BEEN CITED BY MANY OWNERS OF THE 7TH GENERATION
CORVETTE, I EXPERIENCED 2 BENT WHEELS IN FEBRUARY OF 2018
WHEN CAR WAS NOTICED TO HAVE HARSH VIBRATION WHILE
DRIVING. IN OCTOBER 2019 TIRE PRESSURE WOULD NOT HOLD
AND WHEEL WAS FOUND TO BE CRACKED. THIS CAR IS DRIVEN
OCCASIONALLY AND IS NOT AUTOCROSSED OR DRIVEN ON A
TRACK. CAR HAS ONLY 15,600 MILES.
1 Affected Product
Vehicle

MAKE                             MODEL                       YEAR



CHEVROLET                        CORVETTE                    2016




February 25, 2020 NHTSA ID NUMBER: 11311522
Components: WHEELS
NHTSA ID Number: 11311522
Incident Date February 9, 2020
Consumer Location ABILENE, TX
Vehicle Identification Number 1G1YY2D72H5****

Summary of Complaint
CRASHNo
FIRENo
INJURIES0
DEATHS0


                                     29
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.30 Filed 04/30/20 Page 30 of 131




JUST STARTED TO NOTICED A SLIGHT LEAK FROM THE DRIVER
SIDE REAR TIRE OVER A FEW DAYS, THE LEAK PROGRESSIVELY
GOT WORSE. I DECIDED TO GO GET IT TAKEN CARE OF. DISCOUNT
TIRE COULDN'T FIND AN ISSUE WITH THE TIRES. THEN WHILE
WORKING ON THE TIRE THEY NOTICED SEVERAL STRESS
FRACTURES ON THE INSIDE OF THE WHEEL. IT ENDED UP BEING
ON BOTH REAR TIRES AND A WHEEL IN THE FRONT HAD DAMAGE
AS WELL. TRIED TO GO THROUGH THE DEALERSHIP TO GET IT
FIXED SINCE THE CAR HAS BUMBER TO BUMBER WARRANTY AND
THEY TOLD ME IT WAS FROM POTHOLES AND THEY COULDN'T
COVER THE DAMAGE. THE CAR WAS BOTH STATIONARY AND IN
MOTION WHEN I NOTICED THE LEAKING. THE VEHICLE HAS ONLY
BEEN DRIVEN ON PATHED ROADS.
1 Affected Product
Vehicle

MAKE                             MODEL                       YEAR



CHEVROLET                        CORVETTE                    2017


February 18, 2020 NHTSA ID NUMBER: 11309997
Components: WHEELS
NHTSA ID Number: 11309997
Incident Date November 29, 2019
Consumer Location AUSTIN, TX
Vehicle Identification Number 1G1YR2D68H5****

Summary of Complaint
CRASHNo
FIRENo
INJURIES0
DEATHS0


                                     30
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.31 Filed 04/30/20 Page 31 of 131




WHILE GETTING NEW TIRES (15K MILES) AT THE TIRE STORE ON MY
CORVETTE Z06 THE MANAGER TOLD ME THAT I HAD A BENT FRONT
WHEEL. I DIDN'T RECALL HITTING ANYTHING SIGNIFICANT THAT
COULD HAVE CAUSED THIS. HE STATED THAT HE COULD BALANCE
IT BUT COULDN'T BE SURE IT WOULDN'T HAVE ISSUES. I BEGAN TO
NOTICE A TIRE NOISE THAT WAS COMING FROM THAT SAME
WHEEL. I MADE SOME MEASUREMENTS (RADIAL RUN-OUT) AND
REALIZED IT WAS QUITE BENT (.057IN RUN-OUT). IT IS COMMON
KNOWLEDGE BASED THAT GM REFUSES TO ADMIT THAT THEY
HAVE A DESIGN FLAW SO I DECIDED TO BUY SOME AFTERMARKET
WHEELS AS I DIDN'T WANT TO PAY FOR THE POOR AND
DANGEROUS DESIGN. AT THE TIME OF INSTALLING THE NEW
WHEELS I MEASURED EACH OLD WHEEL TO SEE IF THEY ARE
BENT. AT LEAST THREE IF NOT ALL FOUR ARE BENT TO VARYING
DEGREES AND ONCE AGAIN I DON'T RECALL HITTING ANYTHING.
AS A MATTER OF FACT GM SELLS THIS MODEL OF CAR AND MAKES
CLAIMS THAT IT IS THE BEST TRACK CAR (CORVETTE) THEY'VE
EVER RELEASED. MY CAR HAS NEVER BEEN ON A RACE TRACK
AND IS A NORMAL DAILY DRIVER. FROM A SAFETY PERSPECTIVE I
REALIZED AT THAT TIME THAT ONE OF THE REAR WHEELS WAS
ACTUALLY CRACKED AND VERY BENT. THE WHEEL COULD HAVE
CAUSED ME TO HAVE AN ACCIDENT IF IT HAD CRACKED FURTHER
AND AT THE WRONG TIME. I HAVE TAKEN THE WHEELS AND ALL
MEASUREMENT DATA TO GM TO TRY TO GET THEM REPLACED AND
GM'S STANCE AT THIS POINT IS THAT ALL BENT WHEELS ARE THE
CUSTOMERS FAULT. TO MAKE IT MORE CONFUSING GM CAN'T GIVE
A CONSISTENT STORY ON WHAT DEFINES A BENT WHEEL. AS OF
FILING THIS COMPLAINT I FOUND 199 SIMILAR COMPLAINTS WITH
THE SAME GENERATION OF CORVETTE. HOPEFULLY GM WILL BE
HELD ACCOUNTABLE FOR THE POOR WHEEL DESIGN BEFORE
SOMEONE GETS HURT BECAUSE OF A CRACKED WHEEL. I HAVE
ATTACHED PICTURES OF THE WHEELS SHOWING THE CRACK AND
MAX RUN-OUT ON EACH OF THE FOUR WHEELS.
1 Affected Product
Vehicle

MAKE                             MODEL                       YEAR




                                     31
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.32 Filed 04/30/20 Page 32 of 131




MAKE                             MODEL                       YEAR



CHEVROLET                        CORVETTE                    2017



January 29, 2020 NHTSA ID NUMBER: 11302896
Components: WHEELS
NHTSA ID Number: 11302896
Incident Date January 29, 2020
Consumer Location HOLBROOK, NY
Vehicle Identification Number 1G1YX2D78H5****

Summary of Complaint
CRASHNo
FIRENo
INJURIES0
DEATHS0
REAR TIRES OF MY 2017 CORVETTE GRAND SPORT WERE LEAKING
AIR. CAR WAS TAKEN TO THE DEALER WHERE THE MECHANIC
KNEW EXACTLY WHERE TO LOOK. BOTH REAR RIMS HAVE
MULTIPLE CRACKS AND THE FRONT RIMS ARE BENT IN SEVERAL
AREAS. ALTHOUGH THIS IS A COMMON PROBLEM THE FACTORY
WILL NOT REPLACE THE DEFECTIVE WHEELS. AFTER ONLY 18K
MILES THE ESTIMATE TO REPAIR IS $5,652. WITHOUT REPAIR I RISK
TIRE BLOW OUTS.
1 Affected Product
Vehicle

MAKE                             MODEL                       YEAR




                                     32
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.33 Filed 04/30/20 Page 33 of 131




MAKE                             MODEL                       YEAR




CHEVROLET                        CORVETTE                    2017



December 28, 2019 NHTSA ID NUMBER: 11291713
Components: WHEELS
NHTSA ID Number: 11291713
Incident Date September 2, 2019
Consumer Location SUMMERVILLE, SC
Vehicle Identification Number 1G1YX2D72J5****

Summary of Complaint
CRASHNo
FIRENo
INJURIES0
DEATHS0
REAR OEM WHEELS OF HAVE LIP CRACKS AND CHEVROLET WILL
NOT HONOR NEW RIMS UNDER THE FULL FACTORY WARRANTY.
THEY HAVE STATED THAT THE RIMS HAVE DEVELOPED CRACKS
FROM HITTING POT HOLES. THIS IS NOT CORRECT BECAUSE I
HAVE NOT HIT ANY "POTHOLES" OR ANY OTHER ROAD
IMPERFECTIONS THAT WOULD CAUSE ALL OF THESE LIP CRACKS.
THERE ARE HUNDREDS OF THE SAME COMPLAINTS. THIS SEEMS
TO BE AN ONGOING ISSUE WITH THE WHEELS THAT ARE ON THE
GRAND SPORT MODEL. THREE DEALERSHIPS HAVE TOLD ME THAT
I NEED TO BUY NEW RIMS AT THOUSANDS OF DOLLARS. I PAID
$55,000 FOR A CAR THAT SHOULD NOT NEED NEW RIMS. THE ISSUE
IS THAT IF I BUY NEW OEM RIMS, MANY OTHER CORVETTE
OWNERS HAVE DONE THIS AND THE SAME CRACKS APPEAR ON
THE NEW REPLACEMENT WHEELS. THIS IS JUST WRONG AND
CHEVROLET KNOWS THEY HAVE A PROBLEM YET FAIL TO TAKE
OWNERSHIP. VERY DISAPPOINTING AND FRUSTRATING TO SAY


                                     33
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.34 Filed 04/30/20 Page 34 of 131




THE LEAST. BOTH WHEELS LOST AIR PRESSURE AND ONE WENT
COMPLETELY FLAT. VERY DANGEROUS TO DRIVE OF DEFECTIVE
WHEELS ARE EXPRESSWAY SPEEDS. I WENT TO MANY SHOPS TO GET
THEM REPAIRED AND NO-ONE WILL EVEN TOUCH THEM!
1 Affected Product
Vehicle

MAKE                              MODEL                     YEAR




CHEVROLET                         CORVETTE                  2018




December 22, 2019 NHTSA ID NUMBER: 11290714
Components: WHEELS
NHTSA ID Number: 11290714
Incident Date December 21, 2019
Consumer Location SANTA CLARITA, CA
Vehicle Identification Number 1G1YZ3D7XJ5****

Summary of Complaint
CRASHNo

FIRENo

INJURIES0

DEATHS0
BOTH REAR RIMS (WHEELS) CRACKED, RESULTING IN REPEATED LOSS OF
TIRE PRESSURE. DISCOVERED AT 13,500 MILES, STILL UNDER BUMPER TO
BUMPER WARRANTY, GM DECLINES WARRANTY COVERAGE STATING IT MUST
HAVE OCCURRED FROM A ROAD HAZARD. CORVETTE FORUMS DISCUSS
MULTIPLE 2018 GRAND SPORTS WITH SIMILAR CRACKED RIMS.
DOCUMENTATION FROM DEALER AVAILABLE ON REQUEST.
1 Affected Product
Vehicle

MAKE                              MODEL                     YEAR




                                      34
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.35 Filed 04/30/20 Page 35 of 131




MAKE                               MODEL                    YEAR




CHEVROLET                          CORVETTE                 2018




October 11, 2019 NHTSA ID NUMBER: 11267884
Components: WHEELS
NHTSA ID Number: 11267884
Incident Date October 10, 2019
Consumer Location BROWNSTOWN, MI
Vehicle Identification Number 1G1YY2D78J5****

Summary of Complaint
CRASHNo

FIRENo

INJURIES0

DEATHS0
AT APPROXIMATELY 5700 MILES ON OCTOBER 10, 2019, INFLATE TIRE ALERT
CAME ON INDICATING THERE WAS ONLY 17 LBS OF AIR IN DRIVER'S REAR
TIRE. THIS WAS A DROP OF 13LBS PRESSURE IN 2 DAYS. UPON INSPECTION
AT LOCAL TIRE SHOP, IT WAS REVEALED THAT THE LEFT (DRIVER'S) REAR
WHEEL HAD TWO CRACKS NEAR HE TIRE BEAD SEALING AREA ON THE INNER
SIDE OF THE WHEEL, ALLOWING AIR TO SLOWLY LEAK OUT OF THE TIRE.
1 Affected Product
Vehicle

MAKE                               MODEL                    YEAR




CHEVROLET                          CORVETTE                 2018




November 1, 2019 NHTSA ID NUMBER: 11277482
Components: WHEELS
NHTSA ID Number: 11277482



                                        35
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.36 Filed 04/30/20 Page 36 of 131




Incident Date November 1, 2019
Consumer Location GEORGETOWN, KY
Vehicle Identification Number 1G1YY2D72K5****

Summary of Complaint
CRASHNo

FIRENo

INJURIES0

DEATHS0
I HAVE A CRACKED RIGHT REAR WHEEL ON MY CAR. IT IS CRACKED IN TWO
PLACES ON THE INNER RIM. THE WHEEL IS ALSO WARPED. THE WHEEL IS
LEAKING AIR FROM MY TIRE, THEREFORE MAKING IT UNSAFE TO DRIVE.
1 Affected Product
Vehicle

MAKE                               MODEL                    YEAR




CHEVROLET                          CORVETTE                 2019




October 24, 2019 NHTSA ID NUMBER: 11270884
Components: WHEELS
NHTSA ID Number: 11270884
Incident Date August 29, 2019
Consumer Location BLOOMINGTON, IL
Vehicle Identification Number 1G1YS2D63K5****

Summary of Complaint
CRASHNo

FIRENo

INJURIES0

DEATHS0
I HAVE A NEW 2019 Z 06 CORVETTE PURCHASED NEW BY MYSELF. I HAVE 2400
MILES ON IT AND NOTICED A VIBRATION WHILE DRIVING. I WENT TO DISCOUNT
TIRE TO HAVE TIRES BALANCED AND WAS TOLD MY RIGHT FRONT AND REAR
RIMS WERE BENT AND IT WAS DANGEROUS TO DRIVE AS THEY WILL LIKELY


                                        36
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.37 Filed 04/30/20 Page 37 of 131




SPLIT IF I KEEP DRIVING ON THEM. THIS IS DANGEROUS AND NEEDS TO BE
REMEDIED! THERE ARE FAR TOO MANY RIMS WITH SAME PROBLEM TO BE
JUST TO DRIVERS FAULT FROM HITTING A POTHOLE. THIS IS THE ONLY CAR I
HAVE OWNED THAT HAS HAD THIS PROBLEM. I HAVE OWNED 5 OTHER LATE
MODEL CORVETTES AND PUT A LOT OF MILES ON THEM WITH NO WHEEL
PROBLEMS ON THESE SAME ROADS. I HAVE A 2016 CAMARO WITH FACTORY
RIMS AS WELL WITH 15K MILES ON IT AND NEVER HAD A PROBLEM EITHER. I
HAVE A 2018 XT5 CADILLAC AS WELL WITH NO WHEEL ISSUES. ALL ON SAME
ROADS DAILY. IT IS NOT JUST COINCIDENTAL THAT THESE WHEELS ARE
FAILING FOR ME AND THOUSANDS OF OTHER OWNERS. ARE WE TO WAIT
UNTIL SOMEONE HAS A WHEEL FAILURE AND CRASHES AND DIES BEFORE WE
ADDRESS THIS ISSUE? EVEN LOSING AIR IN THE TIRE AND SITTING ON THE
SIDE OF THE ROAD WAITING FOR ROAD SERVICE CAN BE VERY DANGEROUS.
THERE IS NO EXCUSE FOR GM NOT TO ADDRESS THIS PROBLEM NOW
BEFORE ANYONE IS SERIOUSLY INJURED OR KILLED AS A RESULT OF THIS
DEFECT! PLEASE DO SOMETHING NOW! SINCERELY, [XXX]

INFORMATION REDACTED PURSUANT TO THE FREEDOM OF INFORMATION ACT
(FOIA), 5 U.S.C. 552(B)(6). *CC *TR
1 Affected Product
Vehicle

MAKE                               MODEL                    YEAR




CHEVROLET                          CORVETTE                 2019




October 17, 2019 NHTSA ID NUMBER: 11269165
Components: WHEELS
NHTSA ID Number: 11269165
Incident Date October 7, 2019
Consumer Location BURBANK, CA
Vehicle Identification Number 1G1YW2D72K5****

Summary of Complaint
CRASHNo

FIRENo

INJURIES0

DEATHS0



                                        37
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.38 Filed 04/30/20 Page 38 of 131




AFTER 9,000 MILES, THE REAR DRIVER SIDE WHEEL WAS LEAKING AIR. UPON
INSPECTION BY COMMUNITY CHEVROLET DEALER IN BURBANK, THE WHEEL
WAS CRACKED IN A HANDFUL OF PLACES. THE DEALER CONCLUDED THAT
THERE WAS NO MISUSE DAMAGE AND SUBMITTED THE REIMBURSEMENT
CLAIM TO CHEVROLET HQ. HQ DENIED THE CLAIM TO REPLACE THE FAULTY
WHEEL.
1 Affected Product
Vehicle

MAKE                                  MODEL                          YEAR




CHEVROLET                             CORVETTE                       2019




       81.   Complaints on other websites—many of which are routinely

monitored by car manufacturers such as GM, show a similar pattern of premature

rim issues in the Class Vehicles and GM’s unwillingness to accept responsibility

for its defective vehicles. Examples of such complaints are:6

             a.      January 29, 2020: With less than 15000 miles i had 2
                     wheels with cracks in the lip portion of the wheel. Tire store
                     indicated the other 2 wheels are out of round. Gm refuses to
                     warranty, aftermarket warranty denies coverage since this is
                     a clear "factory defect. " gm is selling sub quality wheels
                     that could fail at highway speeds, and not honoring
                     warranty regarding factory defects. Many instances of this
                     problem on car forums. Many.7

             b.      January 29, 2020: REAR TIRES OF MY
                     2017 Corvette GRAND SPORT WERE LEAKING AIR.
                     CAR WAS TAKEN TO THE DEALER WHERE THE
                     MECHANIC KNEW EXACTLY WHERE TO LOOK.

6
 The following are reproduced verbatim and any typographical or syntax errors
occur in the original and are reproduced without correction.



                                          38
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.39 Filed 04/30/20 Page 39 of 131




                   BOTH REAR RIMS HAVE MULTIPLE CRACKS AND
                   THE FRONT RIMS ARE BENT IN SEVERAL AREAS.
                   ALTHOUGH THIS IS A COMMON PROBLEM THE
                   FACTORY WILL NOT REPLACE THE DEFECTIVE
                   WHEELS. AFTER ONLY 18K MILES THE ESTIMATE
                   TO REPAIR IS $5,652. WITHOUT REPAIR I RISK TIRE
                   BLOW OUTS.

             c.    Janurary 21, 2020: AT JUST LESS THAN 5000 MILES I
                   WAS EXPERIENCING VIBRATION SPECIALLY IN
                   CARS SPORT MODE ON MY 2017 GRAND
                   SPORT Corvette. TOOK TO TIRE SHOP FOR A WHEEL
                   BALANCE AND WAS NOTIFIED THREE WHEELS
                   WERE BENT. TOOK CAR TO DEALER WHO
                   ACKNOWLEDGED ALSO WHEELS WERE BENT IN
                   REPAIR ORDER. I WAS TOLD BY DEALER BENT
                   WHEELS ARE NOT COVERED UNDER 3YR/ 36K
                   MILE WARRANTY. DEALER SUGGESTED I
                   CONTACT GM. LATER INTERNET SEARCH
                   REVEALED MANY OTHER PEOPLE EXPERIENCING
                   BENT WHEELS ON THIS PARTICULAR CORVETTE
                   MODEL. THIS IS A VERY SERIOUS SAFETY
                   PROBLEM AS WHEELS ARE CRACKING AND
                   COULD        FOIL      COMPLETELY       CAUSING
                   UNCONTROLLABLE SITUATION.

       82.   In fact, one poster on an internet message board dedicated exclusively

to Corvettes, called the Corvette Forum, posted a detailed post summarizing

complaints about bent and/or cracked rims on the Class Vehicles. The post, which

is continually updated is reproduced below:

      List of CF Members With C7 Bent or Cracked Wheels
      (work in progress)

      2/22/20 See postd #402, VLackman reaches
      agreement with GM via Better Business Bureau to
      receive credit towards replacement wheels.

                                        39
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.40 Filed 04/30/20 Page 40 of 131




      1/21/20 See Post #345, Scudz WINS arbitration
      against GM through the Better Business Bureau

      12/8/19 See Post #278, sadgsowner WINS
      arbitration against GM through the Better
      Business Bureau

      3/6/2020 - austinC6, 2 rear wheels cracked. (18 GS,
      post #443)

      2/27/20 - Bob Peters; 8 wheels, 1 cracked, 5 bent (16
      C7?, post #432)
      2/24/20 - 04train, 1 rear wheel cracked,1 front wheel
      cracked (17 GS, post #421)
      2/18/20 - WB Dave, both rear wheels cracked (18 GS
      coupe, post #406)
      2/14/20 - DirtA©️Drnek, Bent the right rear on a small
      bump on road doing 25-30mph on valentines day. See
      Video (19 GS, post #375)


      1/25/20 - DTtravelinman, 1 cracked passenger rear
      wheel,$826 (17 GS, post #356)
      1/24/20 - Rocky51, 1 cracked rear wheel (17 GS
      Coupe, post #359)
      1/18/20 - bigblock427, right rear OEM black wheel
      cracked in two places (19 GS, post#326)
      1/10/20 - 4*CRUIZN, 1 cracked wheel losing air,
      passenger rear, black rim (17 GS, post #367 and
      #368)
      1/7/20 - TBF, Left rear wheel bent/cracked (19 Z06,
      post #319)

      12/31/19 - dmc1228, - LR cracked, 17062 miles (17
      GS, post #362)
      12/29/19 - ginger reiley, both rear wheels cracked in
      multiple places (19 GS, post #293, 304, 305 w/pics)


                                     40
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.41 Filed 04/30/20 Page 41 of 131




      12/26/19 - Merlin803, 1 cracked rear wheel (black) (17
      GS Coupe, post #291)
      12/16/19 - aurieg, rear wheels cracked at 30K miles
      (17 GS, post #281)
      12/14/19 - VLackman, rear rims cracked, denied
      warranty (18 GS, post #289)
      12/12/19 - WaxWeekly, 2 cracked rear wheels (black)
      (18 Z06 Coupe, post #433)
      12/1/19 - Track, 2 bent front wheels and 1 cracked
      rear. Not covered under warranty (17 Z06, post #272)
      12/2019 - Slider-01, left rear wheel bent at hub and
      cracked at other location (post #308)

      11/27/19 - treeofliberty, LR cracked, (2018 Grand
      Sport Coupe, 8200 MI, post#268)
      11/26/19 - Torch-Red-Z06, at least one bent wheel at
      15K miles (17 Z06, post #266)
      11/25/19 - ClaytonPowell, cracked wheel at 16k miles
      (year/model?, post #259)
      11/21/19 - anthonyplaceres, LR wheel cracked (18 GS,
      post #247)
      11/14/19 - Deelo, 4 bent wheels (18 Z06). Info taken
      from https://www.corvetteforum.com/forums...post160
      0495445
      11/14/19 - Sparky65, RF/LR/RR bent (Pearl), (2019
      Z06 Convertible, 3900 MI, post #239)
      11/8/19 - Sunshine100826, 4 bent wheels and 1 rear
      wheel cracked at 8K miles (19 GS, post #230) Update
      1/8/20 (PM from Sunshine) I have now had 2 cracked
      rims same rear tire. So I have had 4 bent rims and 2
      cracked rims. This is ridiculous.

      11/6/19 - plmmd, 3rd cracked wheel. Can’t get
      replacement from GM. 12K miles. (19 GS, Also
      documented on 8/17/19 below). Info taken
      from: https://www.corvetteforum.com/forums...-and-
      rims.html
      11/6/19 - Rafiki (post #222)

                                     41
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.42 Filed 04/30/20 Page 42 of 131




      11/6/19 - dshives, both rear wheels cracked, taken
      from https://www.corvetteforum.com/forums...post160
      0446920
      11/2/19 - ChillTravelers, cracked rear wheel at 44K
      miles (17 GS, post #209)
      11/1/19 - rocket68, 1 bent rear right wheel with 2
      cracks, painted black GS wheel (19 GS, post #214)


      10/31/19 - electricfish, both right side wheels bent,
      identified during tire replacement (14 Stingray)
      10/25/19 - nupe, both rear wheels cracked (17 GS)
      10/24/19 - Rookienot1, 2 bent right side wheels at
      2,400 miles (19 Z06, post #198)
      10/19/19 - CMEGONE, cracked rear wheel at 14K miles
      (15 Z06, post #194)
      10/18/19 - Finally-mine, LR cracked barrel and out of
      round, 8884 miles (18 GS, post #192)
      10/13/19 - olblue75, 3 bent wheels not covered by
      warranty, 10,664 miles (17 GS, post #170)
      10/12/19 - tjjungers, 3 bent wheels (both front and
      drivers rear) (19 GS convertible, post #165)
      10/11/19 - Davidsracng, 2 cracked rear wheels
      (painted gloss black) (17 GS Coupe, post #270)
      10/10/19 - ChazzySam, 2 cracks in 1 rear wheel
      (black) at 5,610 miles (18 GS coupe, post #163)
      Update 1/29/20, rear passenger bent rim on same
      2018 Grand Sport, 6010 miles (post #371)
      10/4/19 - huge.eug, cracked wheel, second issue. See
      2/18/18 for first issue. (16 Z06, post #147)
      10/3/19 - smithrk2, multiple cracked machine grey
      wheels on several occasions. Dealer replaced under
      warranty (18 GS convertible, post #145)
      10/1/19 - Tally Ho, LF LR wheels bent at 13K miles.
      Warranty denied. (17 Z06 coupe, post #143)

      9/2019 - Kenafin, both passenger side wheels bent
      (2015 Z51, post #237)

                                     42
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.43 Filed 04/30/20 Page 43 of 131




      9/2019 - dbattle, 2 rear wheels found cracked in
      September. 1 front wheel found cracked in August.
      Gloss Black wheels. (17 GS, post #158)
      9/2019 - JAS321, Two welds failed before first track
      event (17 GS, post #131, also see August 2018, July
      and August of 2019)
      9/29/19 - devnull, cracked rear at 7300 miles, 2nd
      issue. See 10/2018 and post #78 for 1st issue(19 GS,
      post #136)
      9/28/19 - SNSTR, 3 cracked black wheels at 12,500
      miles (17 GS, post#161)
      9/27/19 - EDBLU, 2nd cracked wheel (black) (18 ZO6
      vert, post #74 & post #128) Also on list below 3/25/19
      for 1st occurrence.
      9/27/19 - Jason Carnes, both right wheels are bent in
      3K miles (19 Z06, post #114)
      9/26/19 - RocksZC7, 3 bent rims - OEM Chrome,
      repaired but not perfect, 50k miles (16 Z06 Vert, post
      #156)
      9/25/19 - jman91, 5 bent wheels, replaced with
      Forgeline AR1 ( year?/model?, post #93)
      9/24/19 - 50th year, 4 bent wheels (17 GS, post #90)
      9/24/19 - Rafiki, both rear wheels cracked, 13K miles
      (18 GS, post #85)
      09/22/19 Bluedove3, cracked opposite rear wheel from
      1/13/19 event (17 GS Coupe, post #181)
      9/21/19 - MJC611, three bent, 1 cracked, 45k (17 Z06,
      post #69)
      9/21/19 - TimAF, Discount Tire informed me today of 2
      bent and 3 cracked rims. 13,700 miles (19 GS, post
      #56)
      9/20/19 - Tex Vette, 17,000 miles. 3 cracks in 1 rear
      wheel, replaced free of charge in January 2019.
      Yesterday, rear tire loosing air, Discount Tire found 3
      cracks in wheel (18 GS, post #58)
      9/20/19 - Muffzilla, both rears cracked, 23K miles (15
      Z06)
      9/20/19 - sadgsowner, 2 bent wheels, 6,400 miles, still

                                     43
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.44 Filed 04/30/20 Page 44 of 131




      unresolved (17 GS)
      9/19/19 - tntfan, cracked wheel (17 GS)
      9/19/19 - Vetttte, 2 cracked wheels in 300 miles (18
      GS)
      9/19/19 - z51vett, 3 bent wheels (16 Z06)
      9/18/19 - trumanjd1, 5 Bent wheels..replaced with
      Forgeline VX1R (year?/model?, post #110)
      9/18/19 - kenownr, 1 cracked, 4 bent (19 ZO6) 4500
      miles, POS wheels
      9/17/19 - NolanTA, 1 rear wheel cracked, other 3
      wheels out of round, less than 15K miles (17 GS, post
      #159) Update 1/26/20 I'm back on the board with
      another rear rim with 3! cracks. Researching forged
      wheels now. 18200 miles (post #355)
      9/17/19 - CW4L (vendor states they see several
      cracked oem sets weekly)
      9/17/19 - ZQQH6, 4 bent machined faced Cup wheels
      (18 GS Coupe, 4450 miles)
      9/17/19 - Stew24, LR losing air at 4K, found large
      crack in wheel at 8K (17GS, post #76)
      9/16/19 - bmy986, 1 cracked wheel. 12.5K miles (17
      GS)
      9/16/19 - gstodd, RF bend and RR wheels cracked.
      11,500 mile (17 GS Coupe)
      9/16/19 - FX Vette, need details
      9/16/19 - mycorvette02, 4 bent wheels and 1 cracked,
      not covered by warranty. 17,500 miles (17 GS
      Collectors Edition, post #54)
      9/16/19 - Prime Target, all four wheels out of round at
      4,600 miles and repaired on 5/25/19. Now at 6,100
      miles, LR is losing air. Waste of time to go to dealer
      and there are no GM wheels available to buy. (17 Z06
      vert)
      9/16/19 - ICU2TV, friend had all 4 wheels replaced
      9/15/19 - BlueDevlZ06, 3,500 miles, 2 bent pearl
      wheels LF, LR that GM warrantied. (16 Z06 M7 Coupe,
      post #55)
      9/15/19 - ray4no, both rear wheels cracked, 23K miles

                                     44
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.45 Filed 04/30/20 Page 45 of 131




      (15 Z06)
      9/15/19 - TNSQUIRE, friend has 4 cracked wheels
      9/15/19 - Danos gs, need details
      9/13/19 - MichaelG62, 1 bent rear wheel (pearl) (17
      GS Coupe)
      9/13/19 - KultureMotorsports, Vendor making forged
      GS replicas due to oem wheel bend/crack on their GS
      9/11/19 - thodgen, need details
      9/11/19 - Classic-Chevy-Guy, bought new wheels, need
      details
      9/11/19 - hcvone, need details
      9/10/19 - direct007, Cracked RR, 6,200 miles (19 GS
      vert, post #72)
      4) 2019 GS Convertible / 6200 miles on car
      9/10/19 - jma242, wheel cracked 6/1/19 and fixed.
      2nd crack new location 9/19/19. Needs replaced. (17
      GS)
      9/10/19 - Oh Boy, friend has 3 bent & 1 cracked
      wheels, all getting fixed at owners cost (17 GS, 5k
      miles)
      9/9/19 - John A. Marker, noticed several cracks in rear
      wheels during first tire change at 19K miles (18 Z06,
      post #105)
      9/6/19 - 01 Coupe, need details
      9/6/19 - usrodeo4, need details
      9/6/19 - NineVettes, need details
      9/6/19 - Don Pablo GS, need details
      9/4/19 - Dale Stevens, 2 right side wheels bent per
      dealer at 15,400 miles, NHTSA filed (16 Stingray, post
      #132)
      9/3/19 - thompstl1, 3 of 4 wheels found bent at first
      tire change, less than 9,000 miles (18 Z06, post# 103)
      9/2/19 - BrunoTheMellow, need details
      9/2/19 - geewez, need details
      9/2/19 - Cub Pilot, need details
      9/2/19 - 383vett, need details
      9/1/19 - TooFly, need details
      September Total = 57

                                     45
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.46 Filed 04/30/20 Page 46 of 131




      8/2019 - graj6, 3 wheels bent, not covered by warranty
      (17 GS, post #311)
      8/2019 - ChiefBoats, inside cracked RR wheel (16 Z06,
      post #49)
      8/2019 - JAS321, Another crack beside a weld(17 GS,
      post #131, also see August 2018, July, September of
      2019)
      8/29/19 - Flyingscot, 2 bent wheels (17 GS, post #84)
      8/29/19 - MThomas, joined cracked wheel club, need
      details
      8/27/19 - gtam85, 1 passenger side rear wheel
      cracked, chevrolet wheel warranty replaced wheel (18
      GS)
      8/25/19 - Emsand1, joined bent wheel club this month,
      need details
      8/24/19 - hungwang (great name), 3 cracked wheels in
      2 years, (GS)need details
      8/22/19 - doug doo wop, GS cracked wheel, scored
      $100 gift card from Customer Service
      8/17/19 - Kletis, cracked RR wheel, $821 paid to
      replace w/oem and $50 core charge to keep my own
      wheel (16 Z06)
      8/17/19 - plmmd, 2 cracked rears 4/19, bent front
      (June to August 2019) took month and a half for red
      stripe black front rim to arrive under wheel warranty as
      a replacement for a bent rim. Also
      see: https://www.corvetteforum.com/forums...-and-
      rims.html

      8/16/19 - Gearhead Jim, bent 5 out of 8 wheels (17
      Z51)
      8/14/19 - 69 L46 4 Speed, bent 2 right wheels on huge
      pothole, found left rear at 45 thousands, did not hit
      anything w/ left rear. (19 GS vert) 6000 miles, Machine
      Faced Cup Wheels
      8/11/19 - Marcho Polo, denied warranty on 3 bent
      wheels (GS)


                                     46
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.47 Filed 04/30/20 Page 47 of 131




      8/9/19 - joemessman, low tire pressure, 2 cracked
      wheels (17 Z06)
      8/9/19 - mrclean1, 4 bent wheels at 2 miles (not a
      typo), wheels repaired (19 GS)
      8/8/19 - Scudz, 4 bent wheels, <6K miles, warranty
      denied (17 GS, thread originator)
      8/6/19 - viper2pt0, 3 bent wheels in 2,250 miles (19
      GS, post #134)
      8/5/19 - lavla, 3 bent and 1 cracked pearl wheels (17
      GS, post #126)
      8/1/19 - IFlyLow - 1 bent, front passenger. Dealer
      acted like they knew nothing of the problem.
      Straightened. (19 GS Vert, post #88)
      August total = 19

      7/2019 - JAS321, Wheel cracked again at 12K miles
      (17 GS, post #131, also see August 2018, August,
      September of 2019)
      7/2019 - Michael Griffin, new tires couldn’t be
      balanced. 2 pearl rear wheels bent (17 GS, post #79)
      7/30/19 - Mark Beals, black wheel bent at 600 miles
      (19 GS)
      7/22/19 - tgibrit, both rear wheels cracked (18 GS,
      post #225 and #234)
      7/17/19 - 7 Speed Rowing, filed a report, need details
      7/14/19 - RealliveMD, joined cracked wheel club. Need
      details
      7/14/19 - Edduprey, cracked rear wheel (19 GS)
      7/6/19 - JB16V, 1 bent right rear wheel, 1 cracked left
      rear wheel (17 GS Coupe)

      6/2019- Dado5, 3 bent wheels beyond repair at 3,500
      miles (18 GS, post #108)
      6/2019 - mryan2880, right side front and rear wheels
      cracked at 9K miles (17 GS, post #124)
      6/26/19 - Wideout, LR has 1 crack. RR has 3 cracks (17
      GS)
      6/2019 - Poughkeepsie, 5 bent wheels (19 GS)

                                     47
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.48 Filed 04/30/20 Page 48 of 131




      6/30/19 - Dale#3, bent rears, fronts need replaced,
      vibration, satin black red stripe wheels (17 GS vert)
      6/18/19 - redzr1, 3 cracks in RR wheel at 6500 miles.
      Dealer blames my driving (18 GS)
      6/18/19 - chuckrbt, Bent right rear. Replacement from
      House of Wheels in a few days (19 GS)
      6/13/19 - Rookieracer, 1 cracked rear wheel (black)
      (16 Z06/Z07 Coupe, post #149)
      6/7/19- RsquaredH, low tire pressure 1 cracked rim,
      <11k miles (2017 GS)
      6/2/19 - GSFUN59, 1 bent and 1 cracked wheel (17
      GS, post #135)

      5/2019 - bbrown450, 4 bent shells replaced under
      3,000 miles (19 GS)
      5/30/19 - smurfmacaw, cracked wheel at 25K miles (17
      Z06)
      5/31/19 - R1crusher, 3 of 4 bent wheels at 5,500
      miles. Still waiting after 2 months for resolution from
      warranty company that is trying to pass the buck back
      to GM (17 GS)
      5/22/19 - KC - Grand Sport, 2 cracked wheels, air
      leaked out, need details
      5/5/19 - Randall3#, 1 cracked and 7 bent wheels
      within 1 year of purchase (17 GS)
      5/4/19 - C7 x 2, LR leaked air, wheel is cracked 17K
      miles (16 Z06)
      5/1/19 - DJWF, 1 cracked rear wheel after 9K miles (17
      Z06, post #118)

      4/2019 - redman76, Both rears cracked, right front
      severely bent (17 GS black wheels, 13K miles)
      4/9/19 - kwyjibo, cracked OEM machine faced left rear
      wheel (17 GS)
      4/9/19 - Corby Wilemon, cracked LR at 14K miles
      (Z06)
      4/5/19 - vetteheadracer, rear wheel replaced by dealer
      under warranty due to bend (16 Z06)

                                     48
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.49 Filed 04/30/20 Page 49 of 131




      3/25/19 - EDBLU,1 cracked wheel (black) (18 ZO6 vert,
      post #74) Also on list above for 9/27/19 for second
      occurrence.

      3/2019 - GS17Vette, 4 bent wheels-
      Dealership and GM said they will not warranty the
      wheels (17 GS, post #213)
      3/30/19 - Mark Maple, filed a report with NHTSA for
      wheel issue, need details
      3/30/19 - copjsd, LR has 4 cracks, 17K miles (17 GS)
      3/25/19 - EDBLU,1 cracked wheel (black) (18 ZO6 vert,
      post #74) Also on list above for 9/27/19 for second
      occurrence.
      3/25/19 - SLINGER, 1 cracked wheel (GS, need details)
      3/7/19 - rdgbuccaneer, 3 bent wheels in 6,000 miles
      (17 GS)
      2/27/19 - traxz4000, bent rear black mat wheel (18
      GS)
      2/27/19 - yaknuts81, RR cracked wheel at 6K miles (19
      GS)

      1/20/19 - Ag3ofshadows, cracked rear wheel (need
      details)
      1/13/19- Bluedove3, Cracked rear Black wheel (17 GS
      Coupe, post #181)
      1/10/19 - ZRCLONE, 1 bent wheel (17 Z06, post #412)
      1/5/19 - golfbone, 2 bent wheels in a month, low miles
      (Z06)

      11/2018 - budgreen3564, Bent right rear. Paid to have
      it repaired (model?, post #70)
      11/19/18 - robertlevine, 2 flats and 1 cracked wheel
      already (19 GS)
      11/2/18 - Tony1leo, cracked wheel (GS)

      10/2018 - devnull, 900 miles, bent front w/out real
      impact (19 GS, post #78)

                                     49
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.50 Filed 04/30/20 Page 50 of 131




      10/30/18 - Reggied, bent 10 wheels in less than 1
      year, less than 10k miles (17 GS)
      10/19/18 - jenfioreally, Chrome, 2 bent fronts at 1K
      miles, rear cracked wheel at 6K (19 GS, waiting 10
      weeks for replacements, post #227)
      10/19/18 - SCCA VETTE, replaced all 4 wheels at 5K
      miles due to cracked and out of round, dealer did not
      consider warranty. Now, 1 new wheel out of round at
      10K miles (need details on year/model)
      10/19/18 - subieworx, has a customer with 6,000 miles
      and 4 cracked wheels inside barrels, dealer did nothing
      (19 GS)
      10/18/18 - Hultsy both rear tires losing pressure due to
      wheel cracks (17 GS)
      10/15/18 - gtam85, 1 driver side front wheel bent,
      chevrolet wheel warrant repaired bend (18 GS)

      9/2018 - DanG376, Two instances of bent wheels. 5
      out of 8 wheels bent at 14,900 miles (17 GS,
      post#154).
      9/29/18 - 2016 first z06, cracked wheel (16 Z06)
      9/25/18- footba4672, chrome - 3 bent wheels
      straightened, 1 cracked wheel replaced. Wheel
      insurance covered, but looking for alternate wheels (17
      GS)
      9/24/18 - Pamela Corkill, 1 rear wheel has 4 stress
      cracks, the other rear wheel ha 1 stress crack (GS)
      9/11/18 - BrentS, after 1K miles, both RS tires losing
      air- had dents (no known impacts), repair successful.
      Then LR cracked and replaced. Them RR cracked and
      replaced. (17 GS)

      8/2018 - DJWF, 2 bent wheels in addition to 3 cracks in
      1 wheel (17 Z06, post #141, see 5/1/19 - post #118)
      8/2018 - JAS321, LR cracked at 6K miles (17 GS, post
      #131, also see July, August, September of 2019)
      8/2018 - Captain58, both passenger side wheels bent,
      never bent a wheel in 40 years until now. (17 GS)

                                     50
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.51 Filed 04/30/20 Page 51 of 131




      8/10/18 - tertiumquid, 3 bent and two cracked wheels,
      6K miles (16 Z06)

      7/12/18 - MHE-Plex, 4 bent black w/red stripe wheels
      at 5537 miles (17 GS, post #89)
      7/12/18 - Coasterbuilder, cracked wheel (need details)
      7/12/18 - dmagee, 2 bent rims with little trauma (17
      GS)
      7/12/18 - rb 185am, cracked rear wheel (GS)
      7/11/18 - Wadoka, 4 bent wheels, a 5th and 6th wheel
      cracked (17 GS, black wheels)
      7/5/18 - Swtwhitetiger, large crack on inside of wheel,
      didn’t hit anything (18 GS, 6 weeks old). Good reply by
      gowenfast “Looks like a factory defect to me. Only, 45
      years in the biz, what do I know?”
      7/2/18 - flyguy0812, 3 cracked wheels, need details

      6/27/18 - CliffB-99, all 4 wheels found bent when
      replacing tires at 16K miles (16 Z06)
      6/27/18 - asby69, 3 wheels bent, did not hit any
      potholes (17 GS)
      6/25/18 - Pete01, Bent both front rims, hit lip on I65
      on way to Bloomington gold (16 Z06, post #398)

      5/29/18 - Butch1946, 2 cracked wheels in 2 years,
      need details
      5/28/18 - JHA, 4 Bent wheels, taken
      from https://www.corvetteforum.com/forums...post160
      0495445
      5/25/18 - vince1995, all 4 wheels bent in 6,000 miles
      (17 GS)

      3/16/18 - willhaveC6, cracked chrome wheel at 6K
      miles, still waiting for wheels after 6 weeks (GS)

      2/18/18 - huge.eug, 2 bent wheels (spectra gray) (16
      Z06 coupe, post #147)



                                     51
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.52 Filed 04/30/20 Page 52 of 131




      1/5/18 - Antranik Atamian, 4 bent wheels, car at dealer
      for 2 months and then denied warranty (18 Z06)

      12/30/17 - SLEEKVET, 2 bent Pearl wheels at 5192
      miles (17 Z06, post #95)
      12/23/17 - Carvin, right rear cracked (black) (16 Z06)
      11/14/17 - flenn, bent 2 wheels, 500 miles (17 GS)
      10/20/17 - HDLARRY, 4 bent chrome wheels in less
      than 700 miles, bent another at 2,700 miles (16 Z06)
      10/19/17 - Jedi-Jurist, 2 bent wheels in 700 miles (GS)
      10/19/17 - Poor-sha, bent 2 wheels in 2,800 miles,
      previously paid to replace 6 bent or cracked wheels on
      my 2015 (year?/model?)
      10/18/17 - Rickmd, 4 bent wheels, no significant road
      hazards, dealer refused to replace (year?/model?)
      10/18/17 - ronkellogg, dealer replaced all 4 wheels at
      9K (16 Z06)
      10/1/17 - Vquest167, 4 bent, 1 cracked wheel (17 GS,
      post #241)
      7/2017 - spoolin7, All 4 wheels bent (17 GS, post
      #452)
      7/2/17- Mariomark -Right front -17 GS Coupe8

      D.    GM Has Concealed the Defect and Violated Its Warranty

      83.   Despite knowing about the Defect, GM has actively concealed the

nature and existence of the Defect from Plaintiffs and Class members.

Specifically, GM concealed its knowledge of a material defect or material

nonconformity in the Class Vehicles; concealed that the rims in the Class Vehicles


8
 See Exhibit B, https://www.corvetteforum.com/forums/c7-general-
discussion/4322291-c7-bent-cracked-wheel-roll-call.html (last accessed April 27,
2020).




                                       52
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.53 Filed 04/30/20 Page 53 of 131




were defective, not in good working order, or suitable for their intended purpose;

and concealed that the Class Vehicles were defective despite knowing of the

Defect since as early as 2015.

      84.      The Class Vehicles are sold with a bumper-to-bumper warranty which

obligates GM to repair any defects in the first three years or 36,000 miles

(whichever occurs earlier) of a vehicle’s life.

      85.      Many owners and lessees of Class Vehicles, including Plaintiffs, have

presented their vehicles to a GM dealership for repairs related to the Defect for

warranty repairs, but GM has avoided its obligations under the warranty by failing

to tell Class members about the Defect and refusing the necessary repairs or

replacement.

      86.      Thus, Despite GM’s knowledge of the defect, and its duty to repair or

replace the defective rims under its new vehicle warranty, GM has forced Class

members to either pay exorbitant repair costs or continue to operate their vehicle

with damaged and dangerous rims.

      87.      GM’s acts and omissions have unnecessarily put the safety of Class

members and the public in jeopardy.

      88.      Further, because of GM’s unfair, deceptive, and/or fraudulent

business practices, owners, and/or lessees of the Class Vehicles, including

Plaintiffs, have suffered an ascertainable loss of money and/or property and/or loss



                                          53
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.54 Filed 04/30/20 Page 54 of 131




in value. GM undertook these unfair and deceptive trade practices in a manner

giving rise to substantial aggravating circumstances.

      89.    Had Plaintiffs known of the Defect at the time of purchase or lease,

they would not have bought or leased the Class Vehicles, or they would have paid

substantially less for the Class Vehicles.

      90.    As a result of the Defect and the monetary costs associated with

attempting to repair it, Plaintiffs and the other Class members have suffered

injury in fact, incurred damages, and have otherwise been harmed by GM’s

conduct. Accordingly, Plaintiffs bring this action to redress GM’s violations of

various state law consumer protection statutes and also seek recovery for GM’s

breach of express and implied warranties or for its unjust enrichment.

V.    TOLLING AND ESTOPPEL

      A.     Discovery Rule Tolling

      91.    Class members had no way of knowing what GM knew about the

Defective Wheels in their Class Vehicles. As evidenced by its refusal to

acknowledge the defect and honor its warranty, while representing and leading

consumers to believe that any damages to their wheels were the result of the

consumers’ actions, GM was intent on expressly hiding the defect and its

behavior from the public. This is the quintessential case for tolling.

      92.    Within the period of any applicable statutes of limitation,



                                             54
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.55 Filed 04/30/20 Page 55 of 131




Plaintiffs and members of the proposed Classes could not have discovered

through the exercise of reasonable diligence that GM was concealing the defect

complained of herein and misrepresenting the company’s true position with

respect to the quality and safety of its vehicles. Within the period of any

applicable statutes of limitation, Plaintiffs and the other Class members could

not have discovered through the exercise of reasonable diligence that GM was

concealing the Defective Wheels.

      93.    For these reasons, all applicable statutes of limitation have been

tolled by operation of the discovery rule with respect to claims as to all Class

Vehicles identified herein.

      B.     Estoppel

      94.    GM was under a continuous duty to disclose to Plaintiffs and the

other Class members the true character, quality, and nature of the Defective

Wheels in the vehicles at issue.

      95.    GM knowingly, affirmatively, and actively concealed the true

nature, quality, and character of the Defective Wheels in the Class Vehicles.

      96.    Based on the foregoing, GM is estopped from relying on any

statutes of limitations in defense of this action.




                                           55
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.56 Filed 04/30/20 Page 56 of 131




VI.   CLASS ALLEGATIONS

      97.    Plaintiffs bring this action pursuant to the provisions of Rules

23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, on behalf of

themselves and the following proposed Classes:

            Nationwide Class
            All persons or entities who purchased or leased a 2015-
            2019 Chevrolet Corvette Z06 or 2017-2019 Chevrolet
            Corvette Grand Sport
            Florida Subclass
            All members of the Nationwide Class who are residents
            of Florida or purchased their Class Vehicle in Florida.

            Illinois Subclass
            All members of the Nationwide Class who are residents
            of Illinois or purchased their Class Vehicle in Illinois.

            Michigan Subclass
            All members of the Nationwide Class who are residents
            of Michigan or purchased their Class Vehicle in
            Michigan.

            New Jersey Subclass
            All members of the Nationwide Class who are residents
            of New Jersey or purchased their Class Vehicle in New
            Jersey.

            New York Subclass
            All members of the Nationwide Class who are residents
            of New York or purchased their Class Vehicle in New
            York.

            Pennsylvania Subclass
            All members of the Nationwide Class who are residents
            of Pennsylvania or purchased their Class Vehicle in
            Pennsylvania.




                                        56
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.57 Filed 04/30/20 Page 57 of 131




             South Carolina Subclass
             All members of the Nationwide Class who are residents
             of South Carolina or purchased their Class Vehicle in
             South Carolina.

             Texas Subclass
             All members of the Nationwide Class who are residents
             of Texas or purchased their Class Vehicle in Texas.


      98.    Excluded from the Class are individuals who have personal injury

claims resulting from the Defective Wheels. Also excluded from the Class are

GM, its employees, officers, directors and its subsidiaries and affiliates.

      99.    Certification of Plaintiffs’ claims for class-wide treatment is

appropriate because Plaintiffs can prove the elements of their claims on a class-

wide basis using the same evidence as would be used to prove those elements in

individual actions alleging the same claim.

      100. This action has been brought and may be properly maintained on

behalf of the Class proposed herein under Federal Rule of Civil Procedure 23.

      101. Numerosity. Federal Rule of Civil Procedure 23(a)(1): The members

of the Class are so numerous and geographically dispersed that individual joinder

of all Class members is impracticable.         There are tens of thousands of Class

Vehicles that have been sold in the United States. Class members may be notified

of the pendency of this action by recognized, Court-approved notice dissemination




                                          57
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.58 Filed 04/30/20 Page 58 of 131




methods, which may include U.S. Mail, electronic mail, Internet postings, and/or

published notice.

      102. Commonality and Predominance. Federal Rule of Civil Procedure

23(a)(2) and 23(b)(3): This action involves common questions of law and fact,

which predominate over any questions affecting individual Class members,

including, without limitation:

             a.     Whether GM manufactured, advertised, marketed, distributed,
                    leased, sold, or otherwise placed the Class Vehicles into the
                    stream of commerce in the United States;

             b.     Whether the Class Vehicles contain a safety defect due to the
                    alleged Defective Wheels;

             c.     Whether GM’s conduct violates consumer protection statutes,
                    false advertising laws, warranty laws, and other laws as asserted
                    herein;

             d.     Whether GM breached express or implied warranties;

             e.     Whether GM is liable for refusing to repair or replace the
                    Defective Wheels pursuant to the 3 year/36,000 mile bumper-
                    to-bumper warranty covering all defects in materials and
                    workmanship;

             f.     Whether the Class Vehicles are merchantable and fit for their
                    intended purpose;

             g.     Whether Plaintiffs and the other Class members received the
                    benefit of their bargains when they purchased or leased their
                    Class Vehicles;

             h.     Whether Plaintiffs and the other Class members are entitled to
                    equitable relief, including, but not limited to, restitution or
                    injunctive relief; and




                                         58
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.59 Filed 04/30/20 Page 59 of 131




             i.     Whether Plaintiffs and the other Class members are entitled to
                    damages and other monetary relief and, if so, in what amount.

      103. Typicality.     Federal Rule of Civil Procedure 23(a)(3):        Plaintiffs’

claims are typical of the other Class members’ claims because, among other things,

all Class members were comparably injured through GM’s wrongful conduct as

described above.

      104. Adequacy. Federal Rule of Civil Procedure 23(a)(4): Plaintiffs are

adequate Class representatives because their interests do not conflict with the

interests of the other members of the Class they seek to represent; Plaintiffs have

retained counsel competent and experienced in complex class action litigation; and

Plaintiffs intend to prosecute this action vigorously. The interests of the Class will

be fairly and adequately protected by Plaintiffs and their counsel.

      105. Declaratory and Injunctive Relief. Federal Rule of Civil Procedure

23(b)(2): GM has acted or refused to act on grounds generally applicable to

Plaintiffs and the other members of the Class, thereby making appropriate final

injunctive relief and declaratory relief with respect to the Class as a whole.

      106. Superiority. Federal Rule of Civil Procedure 23(b)(3): A class action

is superior to any other available means for the fair and efficient adjudication of

this controversy, and no unusual difficulties are likely to be encountered in the

management of this class action.        The damages or other financial detriment

suffered by Plaintiffs and the other Class members are relatively small compared to


                                          59
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.60 Filed 04/30/20 Page 60 of 131




the burden and expense that would be required to individually litigate their claims

against GM, so it would be impracticable for the members of the Class to

individually seek redress for GM’s wrongful conduct. Even if Class members

could afford individual litigation, the court system could not.      Individualized

litigation creates a potential for inconsistent or contradictory judgments, and

increases the delay and expense to all parties and the court system. By contrast,

the class action device presents far fewer management difficulties, and provides

the benefits of single adjudication, economy of scale, and comprehensive

supervision by a single court.

VII. VIOLATIONS ALLEGED

       A. Claims Brought on Behalf of the Nationwide Class

                             COUNT I
       VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT
                    (15 U.S.C. § 2301, ET SEQ.)

       107. Plaintiffs incorporate by reference all preceding allegations as though

fully set forth herein.

       108. This claim is brought on behalf of the Nationwide Class.

       109. Plaintiffs are “consumers” within the meaning of the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301(3).

       110.   GM is a “supplier” and “warrantor” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).



                                         60
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.61 Filed 04/30/20 Page 61 of 131




      111. The Class Vehicles are “consumer products” within the meaning of

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).

      112. 15 U.S.C. § 2301(d)(1) provides a cause of action for any consumer

who is damaged by the failure of a warrantor to comply with a written or implied

warranty.

      113. GM’s express warranties are written warranties within the meaning of

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(6). The Class Vehicles’

implied warranties are covered under 15 U.S.C. § 2301(7).

      114. GM provided a 36-month, 36,000 mile bumper-to-bumper warranty

for the Class Vehicles which is supposed to cover all defects in materials or

workmanship throughout the entire vehicle.

      115. Defendant has breached the express warranty by selling and leasing

Class Vehicles with Defective Wheels that require repair or replacement within the

warranty period and by refusing to honor the express warranty by repairing or

replacing, free of charge, the wheels. In addition, in any situations where GM has

paid a portion of the costs, GM nevertheless has breached the express warranty by

not covering all of the costs and/or by replacing Defective Wheels with similarly

Defective Wheels, thus failing to “repair” the defect.

      116. The Class Vehicles are equipped with Defective Wheels that put the

safety of vehicle occupants and the public in jeopardy. The Class Vehicles share a



                                         61
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.62 Filed 04/30/20 Page 62 of 131




common defect in that the Defective Wheels are unsafe and unsuitable for the

Class Vehicles, contrary to GM’s representations about its vehicles. The Class

Vehicles share a common defect that can allow the wheels to fail and compromise

the integrity of the tires and the ability to control the vehicles.

      117. Plaintiffs and the other Nationwide Class members have had sufficient

direct dealings with either GM or its agents (e.g., dealerships and technical

support) to establish privity of contract between GM on one hand, and Plaintiffs

and each of the other Nationwide Class members on the other hand. Nonetheless,

privity is not required here because Plaintiffs and each of the other Nationwide

Class members are intended third-party beneficiaries of contracts between GM and

its dealers. The dealers were not intended to be the ultimate consumers of the

Class Vehicles and have no rights under the warranty agreements provided with

the Class Vehicles; the warranty agreements were designed for and intended to

benefit the consumers only.

      118. Affording GM a reasonable opportunity to cure its breach of written

warranties would be unnecessary and futile here as GM has repeatedly refused to

honor its warranty obligations and instead has forced the consumers to bear the

cost and of repairing or replacing the Defective Wheels in the Class Vehicles.

      119. At the time of sale or lease of each Class Vehicle, GM knew, should

have known, or was reckless in not knowing of its misrepresentations and



                                            62
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.63 Filed 04/30/20 Page 63 of 131




omissions concerning the Class Vehicles’ inability to perform as warranted, but

nonetheless failed to rectify the situation and/or disclose the defect and refuses to

honor its warranties. Under the circumstances, the remedies available under any

informal settlement procedure would be inadequate and any requirement that

Plaintiffs resort to an informal dispute resolution procedure and/or afford GM a

reasonable opportunity to cure its breach of warranties is excused and thereby

deemed satisfied.

      120. Plaintiffs and the other Nationwide Class members would suffer

economic hardship if they returned their Class Vehicles but did not receive the

return of all payments made by them. Because GM is refusing to acknowledge any

revocation of acceptance and return immediately any payments made, Plaintiffs

and the other Nationwide and Class members have not re-accepted their Class

Vehicles by retaining them.

      121. The amount in controversy of Plaintiffs’ individual claims meets or

exceeds the sum of $25. The amount in controversy of this action exceeds the sum

of $5,000,000 exclusive of interest and costs, computed on the basis of all claims

to be determined in this lawsuit.

      122. Defendant’s breach of the express warranties has deprived the

Plaintiffs and Class Members of the benefit of their bargain.




                                         63
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.64 Filed 04/30/20 Page 64 of 131




      123. Plaintiffs, individually and on behalf of the other Nationwide Class

members, seek all damages permitted by law in an amount to be proven at trial.

      B. Claims Brought on Behalf of the Florida Subclass

                               COUNT II
                   VIOLATION OF FLORIDA’S UNFAIR &
                   DECEPTIVE TRADE PRACTICES ACT
                      (FLA. STAT. § 501.201, ET SEQ.)

      124. Plaintiff Rochford (hereinafter “Plaintiff” for the Florida counts)

corporates by reference all preceding allegations as though fully set forth herein.

      125. Plaintiff brings this Count on behalf of the Florida Subclass.

      126. Plaintiff and Class members are “consumers” within the meaning of

the Florida Unfair and Deceptive Trade Practices Act (“FUDTPA”), FLA. STAT.

§ 501.203(7).

      127. GM engaged in “trade or commerce” within the meaning of FLA.

STAT. § 501.203(8).

      128. The      FUDTPA      prohibits     “[u]nfair   methods   of   competition,

unconscionable acts or practices, and unfair or deceptive acts or practices in the

conduct of any trade or commerce.” FLA. STAT. § 501.204(1).

      129. In the course of its business, GM willfully failed to disclose and/or

actively concealed the fact that the Class Vehicles have Defective Wheels

discussed herein and the fact that GM would not cover repair or replacement of the

Defective Wheels under its warranty, and otherwise engaged in activities with a


                                         64
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.65 Filed 04/30/20 Page 65 of 131




tendency or capacity to deceive. GM also engaged in unlawful trade practices by

employing deception, deceptive acts or practices, fraud, misrepresentations, or

concealment, suppression, or omission of any material fact with intent that others

rely upon such concealment, suppression, or omission, in connection with the sale

of the Class Vehicles.

      130. GM was also aware that it valued profits over safety, and that it was

manufacturing, selling, and distributing vehicles throughout the United States that

did not perform as advertised and jeopardized the safety of the vehicle’s occupants

and the public.

      131. By failing to disclose that the Class vehicles have Defective Wheels

and were not safe, by marketing its vehicles as safe, reliable, and of high quality,

and by presenting itself as a reputable manufacturer that valued safety and stood

behind its warranty and vehicles after they were sold, GM engaged in deceptive

business practices in violation of the FUDTPA.

      132. GM’s unfair or deceptive acts or practices were likely to and did in

fact deceive reasonable consumers, including Plaintiff and the other Class

members, about the true performance of the Class Vehicles, the quality of the GM

brand, the devaluing of safety and performance at GM, and the true value of the

Class Vehicles.




                                        65
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.66 Filed 04/30/20 Page 66 of 131




      133. GM intentionally and knowingly misrepresented material facts

regarding the Class Vehicles with the intent to mislead Plaintiff and the Florida

Subclass.

      134. GM knew or should have known that its conduct violated the

FUDTPA.

      135. GM owed Plaintiff a duty to disclose the true safety, performance, and

reliability of the Class Vehicles, and the devaluing of safety and performance at

GM, because GM had exclusive or superior knowledge and concealed material

facts and/or omitted material facts regarding the Defective Wheels and its warranty

coverage.

      136. Defective Wheels and the true performance of the Class Vehicles

were material facts to Plaintiff and the Florida Subclass.

      137. GM’s violations present a continuing risk to Plaintiffs as well as to the

general public. GM’s unlawful acts and practices complained of herein affect the

public interest.

      138. GM had an ongoing duty to all GM customers to refrain from unfair

and deceptive practices under the FUDTPA. All owners of the Class Vehicles

suffered ascertainable loss from not obtaining the benefit of their bargains.

      139. As a direct and proximate result of GM’s violations of the FUDTPA,

Plaintiff and the Florida Subclass have suffered injury-in-fact and/or actual damage



                                         66
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.67 Filed 04/30/20 Page 67 of 131




in paying to replace and/or repair Defective Wheels and in paying more to

purchase or lease the Class Vehicles than they would have had they known of the

Defective Wheels. Class members who purchased or leased the Class Vehicles

either would have paid less for their vehicles or would not have purchased or

leased them but for GM’s violations of the FUDTPA.

       140. Plaintiff and the Florida Subclass are entitled to recover their actual

damages under FLA. STAT. § 501.211(2) and attorneys’ fees under FLA. STAT.

§ 501.2105(1).

       141. Plaintiffs also seek an order enjoining GM’s unfair and/or deceptive

acts or practices, punitive damages, and attorneys’ fees, and any other just and

proper relief available under the FUDTPA.

                                COUNT III
                      BREACH OF EXPRESS WARRANTY
                           (FLA. STAT. § 672.313)

       142. Plaintiff incorporates by reference all preceding allegations as though

fully set forth herein.

       143. Plaintiff brings this Count on behalf of the Florida Subclass.

       144. GM is and was at all relevant times a merchant with respect to motor

vehicles.

       145. In connection with the purchase or lease of each one of its new

vehicles, GM provides an express New Vehicle Limited Warranty (“NVLW”) for a



                                         67
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.68 Filed 04/30/20 Page 68 of 131




period of three years or 36,000 miles, whichever occurs first. This NVLW exists

to cover the entire vehicle for any “defect in materials or workmanship.”

      146. As a manufacturer of motor vehicles, GM was required to provide

these warranties to purchasers of the Class Vehicles.

      147. GM’s warranties formed the basis of the bargain that was reached

when Plaintiff and other Class members purchased or leased their Class Vehicles

equipped with the Defective Wheels.

      148. Plaintiff and the Class members experienced defects within the

warranty period.

      149. GM breached the express warranty promising to repair and correct or

replace a manufacturing defect or defect in materials or workmanship of the Class

Vehicles.

      150. Affording GM a reasonable opportunity to cure its breach of written

warranties would be unnecessary and futile here because GM has repeatedly

refused to honor its warranty.

      151. Furthermore, the limited warranty promising to repair and/or correct a

manufacturing defect fails in its essential purpose because the contractual remedy

is insufficient to make Plaintiff and Class members whole and because GM has

failed and/or has refused to adequately provide the promised remedies within a

reasonable time.



                                         68
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.69 Filed 04/30/20 Page 69 of 131




       152. Accordingly, recovery by Plaintiff and the other Class members is not

limited to the limited warranty promising to repair and/or correct a manufacturing

defect, and Plaintiff, individually and on behalf of the other Class members, seeks

all remedies as allowed by law.

       153. GM was provided notice of these issues by numerous complaints filed

against it, including those submitted to NHTSA and the instant Complaint, within a

reasonable amount of time after the defect was discovered.

       154. As a direct and proximate result of GM’s breach of express

warranties, Plaintiff and the other Class members have been damaged in an amount

to be determined at trial.

                                COUNT IV
                      BREACH OF IMPLIED WARRANTY
                           (FLA. STAT. § 672.314)

       155. Plaintiff incorporates by reference all preceding allegations as though

fully set forth herein.

       156. Plaintiff brings this Count on behalf of the Florida Subclass.

       157. GM is and was at all relevant times a merchant with respect to motor

vehicles.

       158. A warranty that the Class Vehicles were in merchantable condition is

implied by law in the instant transactions. These Class Vehicles, when sold and at

all times thereafter, were not in merchantable condition and are not fit for the



                                         69
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.70 Filed 04/30/20 Page 70 of 131




ordinary purpose for which cars are used. Specifically, the Class Vehicles are

inherently defective in that the Defective Wheels are not safe, merchantable or

suitable for high performance sports cars.

       159. GM was provided notice of these issues by complaints lodged by

consumers with NHTSA—which vehicle manufacturers like GM routinely

monitor—before or within a reasonable amount of time after the allegations of the

Class Vehicle defects became public.

       160. As a direct and proximate result of GM’s breach of the warranties of

merchantability, Plaintiffs and the other Subclass members have been damaged in

an amount to be proven at trial.

                                 COUNT V
                            UNJUST ENRICHMENT
       161. Plaintiff incorporates by reference all preceding allegations as though

fully set forth herein.

       162. Plaintiff brings this Count on behalf of the Florida Subclass.

       163. GM has received and retained a benefit from Plaintiff and the Florida

Subclass and inequity has resulted.

       164. GM has benefitted from selling and leasing defective Class Vehicles

and replacement wheels for Class Vehicles that are equally defective.

       165. Thus, all Florida Subclass members conferred a benefit on GM.

       166. It is inequitable for GM to retain these benefits.



                                         70
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.71 Filed 04/30/20 Page 71 of 131




      167. Plaintiff and the Subclass were not aware of the true facts about the

Class Vehicles, and did not benefit from GM’s conduct.

      168. GM knowingly accepted the benefits of its unjust conduct.

      169. As a result of GM’s conduct, the amount of its unjust enrichment

should be disgorged, in an amount according to proof.

      C. Claims Brought on Behalf of the Illinois Subclass
                            COUNT VI
  VIOLATIONS OF ILLINOIS CONSUMER FRAUD AND DECEPTIVE
                   BUSINESS PRACTICES ACT
          (815 ILCS 505/1, ET SEQ. AND 720 ILCS 295/1A)
      170. Plaintiff Mirenda (hereinafter “Plaintiff” for the Illinois counts)

incorporates by reference all preceding allegations as though fully set forth herein.

      171. Plaintiff bring this Counts on behalf of the Illinois Subclass.

      172. Defendant is a “person” as that term is defined in 815 ILCS 505/1(c).

      173. Plaintiff and the Illinois Subclass are “consumers” as that term is

defined in 815 ILCS 505/1(e).

      174. The Illinois Consumer Fraud and Deceptive Business Practices Act

(“Illinois CFA”) prohibits “unfair or deceptive acts or practices, including but not

limited to the use or employment of any deception, fraud, false pretense, false

promise, misrepresentation or the concealment, suppression or omission of any

material fact, with intent that others rely upon the concealment, suppression or

omission of such material fact . . . in the conduct of trade or commerce . . . whether



                                         71
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.72 Filed 04/30/20 Page 72 of 131




any person has in fact been misled, deceived or damaged thereby.” 815 ILCS

505/2.

         175. GM participated in misleading, false, or deceptive practices that

violated the Illinois CFA.

         176. In the course of its business, GM willfully failed to disclose and/or

actively concealed the fact that the Class Vehicles have Defective Wheels

discussed herein and the fact that GM would not cover repair or replacement of the

Defective Wheels under its warranty, and otherwise engaged in activities with a

tendency or capacity to deceive. GM also engaged in unlawful trade practices by

employing deception, deceptive acts or practices, fraud, misrepresentations, or

concealment, suppression, or omission of any material fact with intent that others

rely upon such concealment, suppression, or omission, in connection with the sale

of the Class Vehicles.

         177. GM was also aware that it valued profits over safety, and that it was

manufacturing, selling, and distributing vehicles throughout the United States that

did not perform as advertised and jeopardized the safety of the vehicle’s occupants

and the public.

         178. By failing to disclose that the Class vehicles have Defective Wheels

and were not safe, by marketing its vehicles as safe, reliable, and of high quality,

and by presenting itself as a reputable manufacturer that valued safety and stood



                                         72
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.73 Filed 04/30/20 Page 73 of 131




behind its warranty and vehicles after they were sold, GM engaged in deceptive

business practices in violation of the Illinois CFA.

       179. GM’s unfair or deceptive acts or practices were likely to and did in

fact deceive reasonable consumers, including Plaintiff and the other Class

members, about the true performance of the Class Vehicles, the quality of the GM

brand, the devaluing of safety and performance at GM, and the true value of the

Class Vehicles.

       180. GM intentionally and knowingly misrepresented material facts

regarding the Class Vehicles with the intent to mislead Plaintiff and the Illinois

Subclass.

       181. GM knew or should have known that its conduct violated the Illinois

CFA.

       182. GM owed Plaintiff a duty to disclose the true safety, performance, and

reliability of the Class Vehicles, and the devaluing of safety and performance at

GM, because GM had exclusive or superior knowledge and concealed material

facts and/or omitted material facts regarding the Defective Wheels and its warranty

coverage

       183. Defective Wheels and the true performance of the Class Vehicles

were material facts to Plaintiff and the Illinois Subclass.




                                          73
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.74 Filed 04/30/20 Page 74 of 131




      184. GM’s violations present a continuing risk to Plaintiffs as well as to the

general public. GM’s unlawful acts and practices complained of herein affect the

public interest.

      185. GM had an ongoing duty to all GM customers to refrain from unfair

and deceptive practices under the Illinois CFA. All owners of the Class Vehicles

suffered ascertainable loss from not obtaining the benefit of their bargains.

      186. As a direct and proximate result of GM’s violations of the Illinois

CFA, Plaintiff and the Illinois Subclass have suffered injury-in-fact and/or actual

damage in paying to replace and/or repair Defective Wheels and in paying more to

purchase or lease the Class Vehicles than they would have had they known of the

Defective Wheels. Class members who purchased or leased the Class Vehicles

either would have paid less for their vehicles or would not have purchased or

leased them but for GM’s violations of the Illinois CFA.

      187. Pursuant to 815 ILCS 505/10a(a), Plaintiff and the Illinois Subclass

seek monetary relief against GM in the amount of actual damages.

      188. Plaintiff also seeks an order enjoining GM’s unfair and/or deceptive

acts or practices, attorneys’ fees, costs, and any other just and proper relief

available under the 815 ILCS 505/1 et seq.




                                         74
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.75 Filed 04/30/20 Page 75 of 131



                       COUNT VII
VIOLATION OF EXPRESS WARRANTY (800 ILL. COMP. STAT. 5/2-313)
       189. Plaintiff incorporates by reference all preceding allegations as though

fully set forth herein.

       190. Plaintiff brings this Count on behalf of the Illinois Subclass.

       191. GM is and was at all relevant times a merchant with respect to motor

vehicles.

       192. In connection with the purchase or lease of each one of its new

vehicles, GM provides an express New Vehicle Limited Warranty (“NVLW”) for a

period of three years or 36,000 miles, whichever occurs first. This NVLW exists

to cover the entire vehicle for any “defect in materials or workmanship.”

       193. As a manufacturer of motor vehicles, GM was required to provide

these warranties to purchasers of the Class Vehicles.

       194. GM’s warranties formed the basis of the bargain that was reached

when Plaintiff and other Class members purchased or leased their Class Vehicles

equipped with the Defective Wheels.

       195. Plaintiff and the Class members experienced defects within the

warranty period.

       196. GM breached the express warranty promising to repair and correct or

replace a manufacturing defect or defect in materials or workmanship of the Class

Vehicles.



                                         75
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.76 Filed 04/30/20 Page 76 of 131




      197. Affording GM a reasonable opportunity to cure its breach of written

warranties would be unnecessary and futile here because GM has repeatedly

refused to honor its warranty.

      198. Furthermore, the limited warranty promising to repair and/or correct a

manufacturing defect fails in its essential purpose because the contractual remedy

is insufficient to make Plaintiff and Class members whole and because GM has

failed and/or has refused to adequately provide the promised remedies within a

reasonable time.

      199. Accordingly, recovery by Plaintiff and the other Class members is not

limited to the limited warranty promising to repair and/or correct a manufacturing

defect, and Plaintiff, individually and on behalf of the other Class members, seeks

all remedies as allowed by law.

      200. GM was provided notice of these issues by numerous complaints filed

against it, including those submitted to NHTSA and the instant Complaint, within a

reasonable amount of time after the defect was discovered.

      201. As a direct and proximate result of GM’s breach of express

warranties, Plaintiff and the other Class members have been damaged in an amount

to be determined at trial.




                                        76
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.77 Filed 04/30/20 Page 77 of 131



                          COUNT VIII
   VIOLATION OF IMPLIED WARRANTY OF MERCHANTABILITY
           (800 ILL. COMP. STAT. 5/2-314 AND 5/2A-212)
      202. Plaintiff incorporates by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      203. Plaintiff brings this Count on behalf of the Illinois Subclass.

      204. GM is and was at all relevant times a “merchant” with respect to

motor vehicles under 810 Ill. Comp. Stat. §§ 5/2-104(1) and 5/2A-103(3), and a

“seller” of motor vehicles under § 5/2-103(1)(d).

      205. With respect to leases, GM is and was at all relevant times a “lessor”

with respect to motor vehicles under 810 Ill. Comp. Stat. §§ 5/2-103(1)(p).

      206. A warranty that the Class Vehicles were in merchantable condition is

implied by law in the instant transactions. These Class Vehicles, when sold and at

all times thereafter, were not in merchantable condition and are not fit for the

ordinary purpose for which cars are used. Specifically, the Class Vehicles are

inherently defective in that the Defective Wheels are not safe, merchantable or

suitable for high performance sports cars.

      207. GM was provided notice of these issues by complaints lodged by

consumers with NHTSA—which vehicle manufacturers like GM routinely

monitor—before or within a reasonable amount of time after the allegations of the

Class Vehicle defects became public.




                                         77
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.78 Filed 04/30/20 Page 78 of 131




      208. As a direct and proximate result of GM’s breach of the warranties of

merchantability, Plaintiffs and the other Class members have been damaged in an

amount to be proven at trial.

                                 COUNT IX
                            UNJUST ENRICHMENT
      209. Plaintiff incorporates by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      210. Plaintiff brings this Count on behalf of the Illinois Subclass.

      211. GM has received and retained a benefit from Plaintiff and the Illinois

Subclass and inequity has resulted.

      212. GM has benefitted from selling and leasing defective Class Vehicles

and replacement wheels for Class Vehicles that are equally defective.

      213. Thus, all Illinois Subclass members conferred a benefit on GM.

      214. It is inequitable for GM to retain these benefits.

      215. Plaintiff and the Subclass were not aware of the true facts about the

Class Vehicles, and did not benefit from GM’s conduct.

      216. GM knowingly accepted the benefits of its unjust conduct.

      217. As a result of GM’s conduct, the amount of its unjust enrichment

should be disgorged, in an amount according to proof




                                         78
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.79 Filed 04/30/20 Page 79 of 131




      D. Claims Brought on Behalf of the Michigan Subclass
                         COUNT X
  VIOLATIONS OF THE MICHIGAN CONSUMER PROTECTION ACT
            (MICH. COMP. LAWS § 445.903, ET SEQ.)
      218. Plaintiff Czajka (hereinafter “Plaintiff” for the Michigan counts)

incorporates by reference all preceding allegations as though fully set forth herein.

      219. Plaintiff brings this Count on behalf of the Michigan Subclass.

      220. Plaintiff and Class members are “persons” within the meaning of

MICH. COMP. LAWS § 445.902(1)(d).

      221. The Michigan Consumer Protection Act (“Michigan CPA”) prohibits

“[u]nfair, unconscionable, or deceptive methods, acts, or practices in the conduct

of trade or commerce . . . .” MICH. COMP. LAWS § 445.903(1).

      222. In the course of its business, GM willfully failed to disclose and/or

actively concealed the fact that the Class Vehicles have Defective Wheels

discussed herein and the fact that GM would not cover repair or replacement of the

Defective Wheels under its warranty, and otherwise engaged in activities with a

tendency or capacity to deceive. GM also engaged in unlawful trade practices by

employing deception, deceptive acts or practices, fraud, misrepresentations, or

concealment, suppression, or omission of any material fact with intent that others

rely upon such concealment, suppression, or omission, in connection with the sale

of the Class Vehicles.




                                         79
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.80 Filed 04/30/20 Page 80 of 131




      223. GM was also aware that it valued profits over safety, and that it was

manufacturing, selling, and distributing vehicles throughout the United States that

did not perform as advertised and jeopardized the safety of the vehicle’s occupants

and the public.

      224. By failing to disclose that the Class vehicles have Defective Wheels

and were not safe, by marketing its vehicles as safe, reliable, and of high quality,

and by presenting itself as a reputable manufacturer that valued safety and stood

behind its warranty and vehicles after they were sold, GM engaged in deceptive

business practices in violation of the Michigan CPA.

      225. GM’s unfair or deceptive acts or practices were likely to and did in

fact deceive reasonable consumers, including Plaintiff and the other Class

members, about the true performance of the Class Vehicles, the quality of the GM

brand, the devaluing of safety and performance at GM, and the true value of the

Class Vehicles.

      226. GM intentionally and knowingly misrepresented material facts

regarding the Class Vehicles with the intent to mislead Plaintiff and the Michigan

Subclass.

      227. GM knew or should have known that its conduct violated the

Michigan CPA.




                                        80
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.81 Filed 04/30/20 Page 81 of 131




      228. GM owed Plaintiff a duty to disclose the true safety, performance, and

reliability of the Class Vehicles, and the devaluing of safety and performance at

GM, because GM had exclusive or superior knowledge and concealed material

facts and/or omitted material facts regarding the Defective Wheels and its warranty

coverage.

      229. Defective Wheels and the true performance of the Class Vehicles

were material facts to Plaintiff and the Michigan Subclass.

      230. GM’s violations present a continuing risk to Plaintiffs as well as to the

general public. GM’s unlawful acts and practices complained of herein affect the

public interest.

      231. GM had an ongoing duty to all GM customers to refrain from unfair

and deceptive practices under the Michigan CPA.          All owners of the Class

Vehicles suffered ascertainable loss from not obtaining the benefit of their

bargains.

      232. As a direct and proximate result of GM’s violations of the Michigan

CPA, Plaintiff and the Michigan Subclass have suffered injury-in-fact and/or actual

damage in paying to replace and/or repair Defective Wheels and in paying more to

purchase or lease the Class Vehicles than they would have had they known of the

Defective Wheels. Class members who purchased or leased the Class Vehicles




                                        81
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.82 Filed 04/30/20 Page 82 of 131




either would have paid less for their vehicles or would not have purchased or

leased them but for GM’s violations of the Michigan CPA.

      233. GM engaged in unfair, unconscionable, or deceptive methods, acts or

practices prohibited by the Michigan CPA, including:         “(c) Representing that

goods or services have … characteristics . . . that they do not have . . . ;” “(e)

Representing that goods or services are of a particular standard . . . if they are of

another;” “(i) Making false or misleading statements of fact concerning the reasons

for, existence of, or amounts of price reductions;” “(s) Failing to reveal a material

fact, the omission of which tends to mislead or deceive the consumer, and which

fact could not reasonably be known by the consumer;” “(bb) Making a

representation of fact or statement of fact material to the transaction such that a

person reasonably believes the represented or suggested state of affairs to be other

than it actually is;” and “(cc) Failing to reveal facts that are material to the

transaction in light of representations of fact made in a positive manner.” MICH.

COMP. LAWS § 445.903(1).

      234. Plaintiff seeks injunctive relief to enjoin GM from continuing its

unfair and deceptive acts; monetary relief against GM measured as the greater of

(a) actual damages in an amount to be determined at trial and (b) statutory damages

in the amount of $250 for Plaintiff and each Michigan Subclass member;




                                         82
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.83 Filed 04/30/20 Page 83 of 131




reasonable attorneys’ fees; and any other just and proper relief available under

MICH. COMP. LAWS § 445.911.

                             COUNT XI
                  BREACH OF EXPRESS WARRANTY
              (MICH. COMP. LAWS §§ 440.2313 AND 440.2860)
      235. Plaintiff incorporates by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      236. Plaintiff brings this Count on behalf of the Michigan Subclass.

      237. GM is and was at all relevant times a “merchant” with respect to

motor vehicles under MICH. COMP. LAWS § 440.2104(1) and a “seller” of motor

vehicles under § 440.2313(1).

      238. With respect to leases, GM is and was at all relevant times a “lessor”

with respect to motor vehicles under MICH. COMP. LAWS §§ 440.2803(1)(p), and

440.2860.

      239. The Class Vehicles are and were at all relevant times “goods” within

the meaning of MICH. COMP. LAWS §§ 440.2105(1) and 440.2803(1)(h).

      240. In connection with the purchase or lease of each one of its new

vehicles, GM provides an express New Vehicle Limited Warranty (“NVLW”) for a

period of three years or 36,000 miles, whichever occurs first. This NVLW exists

to cover the entire vehicle for any “defect in materials or workmanship.”

      241. As a manufacturer of motor vehicles, GM was required to provide

these warranties to purchasers of the Class Vehicles.


                                         83
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.84 Filed 04/30/20 Page 84 of 131




      242. GM’s warranties formed the basis of the bargain that was reached

when Plaintiff and other Class members purchased or leased their Class Vehicles

equipped with Defective Wheels.

      243. Plaintiff and the Class members experienced defects within the

warranty period.

      244. GM breached the express warranty promising to repair and correct a

manufacturing defect or materials or workmanship of any part supplied by GM.

GM has not repaired or adjusted, and has been unable to repair or adjust, the Class

Vehicles’ materials and workmanship defects.

      245. Affording GM a reasonable opportunity to cure its breach of written

warranties would be unnecessary and futile here.

      246. Furthermore, the limited warranty promising to repair and/or correct a

manufacturing defect fails in its essential purpose because the contractual remedy

is insufficient to make Plaintiff and Class members whole, and because GM has

failed and/or has refused to adequately provide the promised remedies within a

reasonable time.

      247. Accordingly, recovery by Plaintiff and the other Class members is not

limited to the limited warranty promising to repair and/or correct a manufacturing

defect, and Plaintiff, individually and on behalf of the other Class members, seeks

all remedies as allowed by law.



                                        84
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.85 Filed 04/30/20 Page 85 of 131




      248. Also, as alleged in more detail herein, at the time GM warranted and

sold the Class Vehicles, it knew that the Class Vehicles did not conform to GM’s

warranties and were inherently defective and GM wrongfully and fraudulently

concealed material facts regarding its Class Vehicles. Plaintiff and the other Class

members were therefore induced to purchase or lease the Class Vehicles under

false and/or fraudulent pretenses.

      249. Moreover, many of the injuries flowing from the Class Vehicles

cannot be resolved through the limited remedy of “replacements or adjustments,”

as many incidental and consequential damages have already been suffered due to

GM’s fraudulent conduct as alleged herein. Due to GM’s failure and/or continued

failure to provide such limited remedy within a reasonable time, any limitation on

Plaintiff’s and the other Class members’ remedies would be insufficient to make

Plaintiff and the other Class members whole.

      250. Finally, due to GM’s breach of warranty as set forth herein, Plaintiff

and the other Class members assert as an additional and/or alternative remedy,

revocation of acceptance of the goods, and for a return to Plaintiff and the other

Class members of the purchase price of all Class Vehicles currently owned, and for

such other incidental and consequential damages as allowed.




                                        85
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.86 Filed 04/30/20 Page 86 of 131




      251. GM was provided notice of these issues by numerous complaints filed

against it, including those submitted to NHTSA and the instant Complaint, within a

reasonable amount of time after the defect was discovered.

      252. As a direct and proximate result of GM’s breach of express

warranties, Plaintiff and the other Class members have been damaged in an amount

to be determined at trial.

                          COUNT XII
      BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                  (MICH. COMP. LAWS § 440.314)
      253. Plaintiff incorporates by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      254. Plaintiff brings this Count on behalf of the Michigan Subclass.

      255. GM was a merchant with respect to motor vehicles within the

meaning of MICH. COMP. LAWS § 440.2314(1).

      256. Under MICH. COMP. LAWS § 440.2314, a warranty that the Class

Vehicles were in merchantable condition was implied by law in the transactions

when Plaintiff purchased or leased the Class Vehicles.

      257. A warranty that the Class Vehicles were in merchantable condition is

implied by law in the instant transactions. These Class Vehicles, when sold and at

all times thereafter, were not in merchantable condition and are not fit for the

ordinary purpose for which cars are used. Specifically, the Class Vehicles are




                                         86
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.87 Filed 04/30/20 Page 87 of 131




inherently defective in that the Defective Wheels are not safe, merchantable or

suitable for high performance sports cars.

      258. GM was provided notice of these issues by complaints lodged by

consumers with NHTSA—which vehicle manufacturers like GM routinely

monitor—before or within a reasonable amount of time after the allegations of the

Class Vehicle defects became public.

      259. As a direct and proximate result of GM’s breach of the warranties of

merchantability, Plaintiff and the other Class members have been damaged in an

amount to be proven at trial.

                                COUNT XIII
                            UNJUST ENRICHMENT
      260. Plaintiff incorporates by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      261. Plaintiff brings this Count on behalf of the Michigan Subclass.

      262. GM has received and retained a benefit from Plaintiff and inequity has

resulted.

      263. GM has benefitted from selling and leasing defective cars whose

value was artificially inflated by GM’s concealment of the defective Defective

Wheels, and Plaintiff and the Subclass have overpaid for the cars and been forced

to pay for replacement and repair of the wheels and other costs.

      264. Thus, all Michigan Subclass members conferred a benefit on GM.



                                         87
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.88 Filed 04/30/20 Page 88 of 131




      265. It is inequitable for GM to retain these benefits.

      266. Plaintiff and the Class were not aware of the true facts about the Class

Vehicles, and did not benefit from GM’s conduct.

      267. GM knowingly accepted the benefits of its unjust conduct.

      268. As a result of GM’s conduct, the amount of its unjust enrichment

should be disgorged, in an amount according to proof.

      E. Claims Brought on Behalf of the New Jersey Subclass
                           COUNT XIV
     VIOLATIONS OF THE NEW JERSEY CONSUMER FRAUD ACT
               (N.J. STAT. ANN. §§ 56:8-1, ET SEQ.)
      269. Plaintiff Chookazian (hereinafter “Plaintiff” for the New Jersey

counts) incorporates by reference all preceding allegations as though fully set forth

herein.

      270. Plaintiff brings this Count on behalf of the New Jersey Subclass.

      271. GM, Plaintiff, and the New Jersey Subclass Members are “person[s]”

under the New Jersey Consumer Fraud Act, N.J. Stat. § 56:8-1(d).

      272. GM engaged in “sales” of “merchandise” within the meaning of N.J.

Stat § 56:8-1(c), (e). GM’s actions as set forth herein occurred in the conduct of

trade or commerce.

      273. The New Jersey Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8-1, et

seq. (“New Jersey CFA”), prohibits unfair or deceptive acts or practices in the




                                         88
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.89 Filed 04/30/20 Page 89 of 131




conduct of any trade or commerce. The conduct GM as set forth herein constitutes

unfair or deceptive acts or practices.

      274. GM participated in misleading, false, or deceptive practices that

violated the New Jersey CFA.

      275. In the course of its business, GM willfully failed to disclose and/or

actively concealed the fact that the Class Vehicles have Defective Wheels

discussed herein and the fact that GM would not cover repair or replacement of the

Defective Wheels under its warranty, and otherwise engaged in activities with a

tendency or capacity to deceive. GM also engaged in unlawful trade practices by

employing deception, deceptive acts or practices, fraud, misrepresentations, or

concealment, suppression, or omission of any material fact with intent that others

rely upon such concealment, suppression, or omission, in connection with the sale

of the Class Vehicles.

      276. GM was also aware that it valued profits over safety, and that it was

manufacturing, selling, and distributing vehicles throughout the United States that

did not perform as advertised and jeopardized the safety of the vehicle’s occupants

and the public.

      277. By failing to disclose that the Class vehicles have Defective Wheels

and were not safe, by marketing its vehicles as safe, reliable, and of high quality,

and by presenting itself as a reputable manufacturer that valued safety and stood



                                         89
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.90 Filed 04/30/20 Page 90 of 131




behind its warranty and vehicles after they were sold, GM engaged in deceptive

business practices in violation of the New Jersey CFA.

      278. GM’s unfair or deceptive acts or practices were likely to and did in

fact deceive reasonable consumers, including Plaintiff and the other Class

members, about the true performance of the Class Vehicles, the quality of the GM

brand, the devaluing of safety and performance at GM, and the true value of the

Class Vehicles.

      279. GM intentionally and knowingly misrepresented material facts

regarding the Class Vehicles with the intent to mislead Plaintiff and the New

Jersey Subclass.

      280. GM knew or should have known that its conduct violated the New

Jersey CFA.

      281. GM owed Plaintiff a duty to disclose the true safety, performance, and

reliability of the Class Vehicles, and the devaluing of safety and performance at

GM, because GM had exclusive or superior knowledge and concealed material

facts and/or omitted material facts regarding the Defective Wheels and its warranty

coverage.

      282. Defective Wheels and the true performance of the Class Vehicles

were material facts to Plaintiff and the New Jersey Subclass.




                                        90
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.91 Filed 04/30/20 Page 91 of 131




      283. GM’s violations present a continuing risk to Plaintiffs as well as to the

general public. GM’s unlawful acts and practices complained of herein affect the

public interest.

      284. GM had an ongoing duty to all GM customers to refrain from unfair

and deceptive practices under the New Jersey CFA. All owners of the Class

Vehicles suffered ascertainable loss from not obtaining the benefit of their

bargains.

      285. As a direct and proximate result of GM’s violations of the New Jersey

CFA, Plaintiff and the New Jersey Subclass have suffered injury-in-fact and/or

actual damage in paying to replace and/or repair Defective Wheels and in paying

more to purchase or lease the Class Vehicles than they would have had they known

of the Defective Wheels. Class members who purchased or leased the Class

Vehicles either would have paid less for their vehicles or would not have

purchased or leased them but for GM’s violations of the New Jersey CFA.

      286. As a result of the foregoing wrongful conduct of GM, Plaintiffs and

the New Jersey Class have been damaged in an amount to be proven at trial, and

seek all just and proper remedies, including but not limited to, actual and statutory

damages, treble damages, and order enjoining GM’s deceptive and unfair conduct,

costs and reasonable attorneys’ fees under N.J. Stat. § 56:8-19, and all other just

and appropriate relief.



                                         91
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.92 Filed 04/30/20 Page 92 of 131



                                COUNT XV
                     BREACH OF EXPRESS WARRANTY
               (N.J. STAT. ANN. § 12A:2-313 AND 12A:2A-210)
      287. Plaintiff incorporates by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      288. Plaintiff brings this Count on behalf of the New Jersey Subclass.

      289. GM is and was at all relevant times a “merchant” with respect to

motor vehicles under N.J. Stat. Ann. § 12A:2-104 and a “seller” of motor vehicles

under § 12A:2-313.

      290. With respect to leases, GM is and was at all relevant times a “lessor”

with respect to motor vehicles under NJ. Stat. Ann. § 12A:2A-103(1)(p), and §

12A:2A-210.

      291. The Class Vehicles are and were at all relevant times “goods” within

the meaning of N.J. Stat. Ann. § 12A:2-104(1) and § 12A:2A-103(1)(h).

      292. In connection with the purchase or lease of each one of its new

vehicles, GM provides an express New Vehicle Limited Warranty (“NVLW”) for a

period of three years or 36,000 miles, whichever occurs first. This NVLW exists

to cover the entire vehicle for any “defect in materials or workmanship.”

      293. As a manufacturer of motor vehicles, GM was required to provide

these warranties to purchasers of the Class Vehicles.




                                         92
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.93 Filed 04/30/20 Page 93 of 131




      294. GM’s warranties formed the basis of the bargain that was reached

when Plaintiff and other Class members purchased or leased their Class Vehicles

equipped with the Defective Wheels.

      295. Plaintiff and the Class members experienced defects within the

warranty period.

      296. GM breached the express warranty promising to repair and correct a

manufacturing defect or materials or workmanship of any part supplied by GM.

GM has not repaired or adjusted, and has been unable to repair or adjust, the Class

Vehicles’ materials and workmanship defects.

      297. Affording GM a reasonable opportunity to cure its breach of written

warranties would be unnecessary and futile here.

      298. Furthermore, the limited warranty promising to repair and/or correct a

manufacturing defect fails in its essential purpose because the contractual remedy

is insufficient to make Plaintiff and Class members whole and because GM has

failed and/or has refused to adequately provide the promised remedies within a

reasonable time.

      299. Accordingly, recovery by Plaintiff and the other Class members is not

limited to the limited warranty promising to repair and/or correct a manufacturing

defect, and Plaintiff, individually and on behalf of the other Class members, seeks

all remedies as allowed by law.



                                        93
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.94 Filed 04/30/20 Page 94 of 131




      300. Also, as alleged in more detail herein, at the time GM warranted and

sold the Class Vehicles, it knew that the Class Vehicles did not conform to GM’s

warranties and were inherently defective, and GM wrongfully and fraudulently

concealed material facts regarding its Class Vehicles. Plaintiff and the other Class

members were therefore induced to purchase or lease the Class Vehicles under

false and/or fraudulent pretenses.

      301. Moreover, many of the injuries flowing from the Class Vehicles

cannot be resolved through the limited remedy of “replacements or adjustments,”

as many incidental and consequential damages have already been suffered due to

GM’s fraudulent conduct as alleged herein. Due to GM’s failure and/or continued

failure to provide such limited remedy within a reasonable time, any limitation on

Plaintiff’s and the other Class members’ remedies would be insufficient to make

Plaintiff and the other Class members whole.

      302. Finally, due to GM’s breach of warranty as set forth herein, Plaintiff

and the other Class members assert as an additional and/or alternative remedy,

revocation of acceptance of the goods, and for the return to Plaintiffs and the other

Class members of the purchase price of all Class Vehicles currently owned, and for

such other incidental and consequential damages as allowed.




                                         94
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.95 Filed 04/30/20 Page 95 of 131




      303. GM was provided notice of these issues by numerous complaints filed

against it, including those submitted to NHTSA and the instant Complaint, within a

reasonable amount of time after the defect was discovered.

      304. As a direct and proximate result of GM’s breach of express

warranties, Plaintiff and the other Class members have been damaged in an amount

to be determined at trial.

                    NEW JERSEY COUNT XVI
      BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                  (N.J. STAT. ANN. § 12-A:2-314)
      305. Plaintiff incorporates by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      306. Plaintiff brings this Count on behalf of the New Jersey Subclass.

      307. GM is and was at all relevant times a merchant with respect to motor

vehicles.

      308. A warranty that the Class Vehicles were in merchantable condition is

implied by law in the instant transactions. These Class Vehicles, when sold and at

all times thereafter, were not in merchantable condition and are not fit for the

ordinary purpose for which cars are used. Specifically, the Class Vehicles are

inherently defective in that the Defective Wheels are not safe, merchantable or

suitable for high performance sports cars.

      309. GM was provided notice of these issues by complaints lodged by

consumers with NHTSA—which vehicle manufacturers like GM routinely


                                         95
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.96 Filed 04/30/20 Page 96 of 131




monitor—before or within a reasonable amount of time after the allegations of the

Class Vehicle defects became public.

      310. As a direct and proximate result of GM’s breach of the warranties of

merchantability, Plaintiff and the other Class members have been damaged in an

amount to be proven at trial.

                                COUNT XVII
                            UNJUST ENRICHMENT
      311. Plaintiff incorporates by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      312. Plaintiff brings this Count on behalf of the New Jersey Subclass.

      313. GM has received and retained a benefit from Plaintiff and inequity has

resulted.

      314. GM has benefitted from selling and leasing defective cars whose

value was artificially inflated by GM’s concealment of the defective Defective

Wheels, and Plaintiff and the Subclass have overpaid for the cars and been forced

to pay other costs.

      315. Thus, all New Jersey Subclass members conferred a benefit on GM.

      316. It is inequitable for GM to retain these benefits.

      317. Plaintiff and the Class were not aware of the true facts about the Class

Vehicles, and did not benefit from GM’s conduct.

      318. GM knowingly accepted the benefits of its unjust conduct.



                                         96
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.97 Filed 04/30/20 Page 97 of 131




      319. As a result of GM’s conduct, the amount of its unjust enrichment

should be disgorged, in an amount according to proof.

      F. Claims Brought on Behalf of the New York Subclass
                    NEW YORK COUNT XVIII
     VIOLATIONS OF NEW YORK GENERAL BUSINESS LAW § 349
                   (N.Y. GEN. BUS. LAW § 349)
      320. Plaintiff Williams (hereinafter “Plaintiff” for the New York counts)

incorporates by reference all preceding allegations as though fully set forth herein.

      321. Plaintiff brings this Count on behalf of the New York Subclass.

      322. New York’s General Business Law § 349 makes unlawful

“[d]eceptive acts or practices in the conduct of any business, trade or commerce.”

      323. In the course of GM’s business, it willfully failed to disclose and

actively concealed the dangerous risk of the Defective Wheels in Class Vehicles as

described above. Accordingly, GM engaged in unfair methods of competition,

unconscionable acts or practices, and unfair or deceptive acts or practices as

defined in N.Y. Gen. Bus. Law § 349, including engaging in conduct likely to

deceive.

      324. GM’s actions as set forth above occurred in the conduct of trade or

commerce.

      325. Because GM’s deception takes place in the context of automobile

safety, its deception affects the public interest. Further, GM’s unlawful conduct




                                         97
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.98 Filed 04/30/20 Page 98 of 131




constitutes unfair acts or practices that have the capacity to deceive consumers, and

that have a broad impact on consumers at large.

       326. GM’s conduct proximately caused injuries to Plaintiff and the other

Class members.

       327. Plaintiff and the other Class members were injured as a result of GM’s

conduct in that Plaintiffs and the other Class members overpaid for their Class

Vehicles and did not receive the benefit of their bargain. These injuries are the

direct and natural consequence of GM’s misrepresentations and omissions.

                    NEW YORK COUNT XIX
     VIOLATIONS OF NEW YORK GENERAL BUSINESS LAW § 350
                   (N.Y. GEN. BUS. LAW § 350)
       328. Plaintiff incorporates by reference all preceding allegations as though

fully set forth herein.

       329. Plaintiff brings this Count on behalf of the New York Subclass.

       330. New York’s General Business Law § 350 makes unlawful “[f]alse

advertising in the conduct of any business, trade or commerce[.]”               False

advertising includes “advertising, including labeling, of a commodity … if such

advertising is misleading in a material respect,” taking into account “the extent to

which the advertising fails to reveal facts material in the light of … representations

[made] with respect to the commodity….” N.Y. Gen. Bus. Law § 350-a.

       331. GM caused to be made or disseminated through New York, through

advertising, marketing, and other publications, statements that were untrue or


                                         98
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.99 Filed 04/30/20 Page 99 of 131




misleading, and which were known, or which by the exercise of reasonable care

should have been known to GM, to be untrue and misleading to consumers,

including Plaintiff and the other Class members.

      332. GM has violated N.Y. Gen. Bus. Law § 350 because the omissions

regarding the Defective Wheels in Class Vehicles as described above, and the fact

that GM would not cover repair or replacement of the wheels under its warranty,

were material and likely to deceive a reasonable consumer.

      333. Plaintiff and the other Class members have suffered injury, including

the loss of money or property, as a result of GM’s false advertising. In purchasing

or leasing their Class Vehicles, Plaintiff and the other Class members relied on the

representations and/or omissions of GM with respect to the safety, quality,

functionality, and reliability of the Class Vehicles and the coverage of GM’s

“Bumper-to-Bumper” warranty.

      334. Accordingly, Plaintiff and the other Class members overpaid for their

Class Vehicles and did not receive the benefit of the bargain for their Class

Vehicles.

      335. Plaintiff, individually and on behalf of the other New York Subclass

members, requests that this Court enter such orders or judgments as may be

necessary to enjoin GM from continuing its unfair, unlawful and/or deceptive

practices. Plaintiff and the other Class members are also entitled to recover their



                                        99
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.100 Filed 04/30/20 Page 100 of 131




 actual damages or $500, whichever is greater. Because GM acted willfully or

 knowingly, Plaintiff and the other Class members are entitled to recover three

 times actual damages, up to $10,000.

                                 COUNT XX
                       BREACH OF EXPRESS WARRANTY
                             (N.Y. U.C.C. § 2-313)
        336. Plaintiff incorporates by reference all preceding allegations as though

 fully set forth herein.

        337. Plaintiff brings this Count on behalf of the New York Subclass.

        338. GM is and was at all relevant times a merchant with respect to motor

 vehicles.

        339. In connection with the purchase or lease of each one of its new

 vehicles, GM provides an express New Vehicle Limited Warranty (“NVLW”) for a

 period of three years or 36,000 miles, whichever occurs first. This NVLW exists

 to cover the entire vehicle for any “defect in materials or workmanship.”

        340. GM’s Limited Warranty formed the basis of the bargain that was

 reached when Plaintiff and the other Class members purchased or leased their

 Class Vehicles equipped with Defective Wheels from GM.

        341. GM breached the express warranty to repair or replace defects in

 materials and workmanship of any part of the Class Vehicles.

        342. Furthermore, the limited warranty of repair and/or replacement fails in

 its essential purpose because the contractual remedy is insufficient to make


                                         100
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.101 Filed 04/30/20 Page 101 of 131




 Plaintiff and the other Class members whole and because GM has failed and/or has

 refused to adequately provide the promised remedies within a reasonable time.

       343. Accordingly, recovery by Plaintiffs and the other Class members is

 not limited to the limited warranty of repair or replacement to parts defective in

 materials or workmanship, and Plaintiff, individually and on behalf of the other

 Class members, seek all remedies as allowed by law.

       344. Also, as alleged in more detail herein, at the time that GM warranted

 and sold the Class Vehicles it knew that the Class Vehicles did not conform to

 GM’s Limited Warranty and were inherently defective, and GM wrongfully and

 fraudulently concealed material facts regarding its Class Vehicles. Plaintiffs and

 the other Class members were therefore induced to purchase or lease the Class

 Vehicles under false and/or fraudulent pretenses.

       345. Due to GM’s breach of warranty as set forth herein, Plaintiff and the

 other New York Subclass members assert as an additional and/or alternative

 remedy, as set forth in N.Y. U.C.C. § 2-608, for a revocation of acceptance of the

 goods, and for a return to Plaintiffs and to the other Subclass members of the

 purchase price of all Class Vehicles currently owned for such other incidental and

 consequential damages as allowed under N.Y. U.C.C. §§ 2-711 and 2-608.

       346. GM was provided notice of these issues by numerous complaints filed

 against it, including those submitted to NHTSA and the instant Complaint.



                                         101
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.102 Filed 04/30/20 Page 102 of 131




          347. As a direct and proximate result of GM’s breach of express warranty,

 Plaintiff and the other Subclass members have been damaged in an amount to be

 determined at trial.

                                   COUNT XXI
                               UNJUST ENRICHMENT
          348. Plaintiff incorporates by reference all allegations of the preceding

 paragraphs as though fully set forth herein.

          349. Plaintiff brings this Count on behalf of the New York Subclass.

          350. GM has received and retained a benefit from Plaintiff and inequity has

 resulted.

          351. GM has benefitted from selling and leasing defective cars whose

 value was artificially inflated by GM’s concealment of the Defective Wheels, and

 Plaintiff and the Subclass have overpaid for the cars and been forced to pay other

 costs.

          352. Thus, all New York Subclass members conferred a benefit on GM.

          353. It is inequitable for GM to retain these benefits.

          354. Plaintiff and the Subclass were not aware of the true facts about the

 Class Vehicles, and did not benefit from GM’s conduct.

          355. GM knowingly accepted the benefits of its unjust conduct.

          356. As a result of GM’s conduct, the amount of its unjust enrichment

 should be disgorged, in an amount according to proof.



                                            102
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.103 Filed 04/30/20 Page 103 of 131




         G. Claims Brought on Behalf of the Pennsylvania Class
                         COUNT XXII
  VIOLATIONS OF THE PENNSYLVANIA UNFAIR TRADE PRACTICES
              AND CONSUMER PROTECTION LAW
              (73 PA. CONS. STAT. § 201-1, ET SEQ.)
         357. Plaintiff Bossart incorporates by reference all preceding allegations as though
 fully set forth herein.

         358. Plaintiff brings this Count on behalf of the Pennsylvania Subclass.

         359. Plaintiff and the Subclass purchased or leased their Class Vehicles

 primarily for personal, family or household purposes within the meaning of 73 PA.

 CONS. STAT. § 201-9.2.

         360. All of the acts complained of herein were perpetrated by GM in the

 course of trade or commerce within the meaning of 73 PA. CONS. STAT. § 201-2(3).

         361. The Pennsylvania Unfair Trade Practices and Consumer Protection

 Law (“Pennsylvania CPL”) prohibits unfair or deceptive acts or practices,

 including: (i) “Representing that goods or services have … characteristics, ….

 Benefits or qualities that they do not have;” (ii) “Representing that goods or

 services are of a particular standard, quality or grade … if they are of another;:”

 (iii) “Advertising goods or services with intent not to sell them as advertised;” and

 (iv) “Engaging in any other fraudulent or deceptive conduct which creates a

 likelihood of confusion or misunderstanding.” 73 PA. CONS. STAT. § 201-2(4).

         362. GM engaged in unlawful trade practices including representing that

 Class Vehicles have characteristics, uses, benefits, and qualities which they do not


                                               103
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.104 Filed 04/30/20 Page 104 of 131




 have; representing that Class Vehicles are of a particular standard and quality when

 they are not; advertising Class Vehicles with the intent not to sell them as

 advertised; and engaging in any other fraudulent or deceptive conduct which

 creates a likelihood of confusion or of misunderstanding.

       363. GM participated in misleading, false, or deceptive practices that

 violated the Pennsylvania CPL.

       364. In the course of its business, GM willfully failed to disclose and/or

 actively concealed the fact that the Class Vehicles have Defective Wheels

 discussed herein and the fact that GM would not cover repair or replacement of the

 Defective Wheels under its warranty, and otherwise engaged in activities with a

 tendency or capacity to deceive. GM also engaged in unlawful trade practices by

 employing deception, deceptive acts or practices, fraud, misrepresentations, or

 concealment, suppression, or omission of any material fact with intent that others

 rely upon such concealment, suppression, or omission, in connection with the sale

 of the Class Vehicles.

       365. GM was also aware that it valued profits over safety, and that it was

 manufacturing, selling, and distributing vehicles throughout the United States that

 did not perform as advertised and jeopardized the safety of the vehicle’s occupants

 and the public.




                                         104
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.105 Filed 04/30/20 Page 105 of 131




       366. By failing to disclose that the Class vehicles have Defective Wheels

 and were not safe, by marketing its vehicles as safe, reliable, and of high quality,

 and by presenting itself as a reputable manufacturer that valued safety and stood

 behind its warranty and vehicles after they were sold, GM engaged in deceptive

 business practices in violation of the Pennsylvania CPL.

       367. GM’s unfair or deceptive acts or practices were likely to and did in

 fact deceive reasonable consumers, including Plaintiff and the other Class

 members, about the true performance of the Class Vehicles, the quality of the GM

 brand, the devaluing of safety and performance at GM, and the true value of the

 Class Vehicles.

       368. GM intentionally and knowingly misrepresented material facts

 regarding the Class Vehicles with anintent to mislead Plaintiff and the

 Pennsylvania Subclass.

       369. GM knew or should have known that its conduct violated the

 Pennsylvania CPL.

       370. GM owed Plaintiff a duty to disclose the true safety, performance, and

 reliability of the Class Vehicles, and the devaluing of safety and performance at

 GM, because GM had exclusive or superior knowledge and concealed material

 facts and/or omitted material facts regarding the Defective Wheels and its warranty

 coverage.



                                         105
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.106 Filed 04/30/20 Page 106 of 131




       371. Defective Wheels and the true performance of the Class Vehicles

 were material facts to Plaintiff and the Pennsylvania Subclass. A vehicle made by

 a reputable manufacturer of safe, high-performing vehicles is safer and worth more

 than an otherwise comparable vehicle made by a disreputable manufacturer of

 unsafe, vehicles that conceals defects rather than promptly remedying them.

       372. GM’s violations present a continuing risk to Plaintiff as well as to the

 general public. GM’s unlawful acts and practices complained of herein affect the

 public interest.

       373. GM had an ongoing duty to all GM customers to refrain from unfair

 and deceptive practices under the Pennsylvania CPL. All owners of the Class

 Vehicles suffered ascertainable loss from not obtaining the benefit of their

 bargains.

       374. As a direct and proximate result of GM’s violations of the

 Pennsylvania CPL, Plaintiff and the Pennsylvania Subclass have suffered injury-

 in-fact and/or actual damage in paying to replace and/or repair Defective Wheels

 and in paying more to purchase or lease the Class Vehicles than they would have

 had they known of the Defective Wheels. Class members who purchased or leased

 the Class Vehicles either would have paid less for their vehicles or would not have

 purchased or leased them but for GM’s violations of the Pennsylvania CPL.




                                        106
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.107 Filed 04/30/20 Page 107 of 131




        375. GM is liable to Plaintiff and the Pennsylvania Subclass for treble their

 actual damages or $100, whichever is greater, and attorneys’ fees and costs. 73

 PA. CONS. STAT. § 201-9.2(a).

                                  COUNT XXIII
                       BREACH OF EXPRESS WARRANTY
                        (13 PA. CONS. STAT. ANN. § 2313)
        376. Plaintiff incorporates by reference all preceding allegations as though

 fully set forth herein.

        377. Plaintiff brings this Count on behalf of the Pennsylvania Subclass.

        378. GM is and was at all relevant times a “merchant” with respect to

 motor vehicles under 13 PA. CONS. STAT. ANN. § 2104 and a “seller” of motor

 vehicles under 13 PA. CONS. STAT. ANN. § 2313.

        379. With respect to leases, GM is and was at all relevant times a “lessor”

 with respect to motor vehicles under 13 PA. CONS. STAT. ANN. § 2A103 and

 2A210.

        380. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of 13 PA. CONS. STAT. ANN. § 2105 and § 2A103.

        381. In connection with the purchase or lease of each one of its new

 vehicles, GM provides an express New Vehicle Limited Warranty (“NVLW”) for a

 period of three years or 36,000 miles, whichever occurs first. This NVLW exists

 to cover the entire vehicle for any “defect in materials or workmanship.”




                                         107
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.108 Filed 04/30/20 Page 108 of 131




       382. As a manufacturer of motor vehicles, GM was required to provide

 these warranties to purchasers of its Class Vehicles.

       383. GM’s warranties formed the basis of the bargain that was reached

 when Plaintiff and other Class members purchased or leased their Class Vehicles

 equipped with the defective Defective Wheels system from GM.

       384. Plaintiff and the Class members experienced defects within the

 warranty period.

       385. GM breached the express warranty promising to repair and correct a

 manufacturing defect or materials or workmanship of any part supplied by GM.

 GM has not repaired or adjusted, and has been unable to repair or adjust, the Class

 Vehicles’ materials and workmanship defects.

       386. Affording GM a reasonable opportunity to cure its breach of written

 warranties would be unnecessary and futile here.

       387. Furthermore, the limited warranty promising to repair and/or correct a

 manufacturing defect fails in its essential purpose because the contractual remedy

 is insufficient to make Plaintiffs and the other Subclass members whole, and

 because GM has failed and/or has refused to adequately provide the promised

 remedies within a reasonable time.

       388. Accordingly, recovery by Plaintiff and the other Subclass members is

 not limited to the limited warranty promising to repair and/or correct a



                                         108
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.109 Filed 04/30/20 Page 109 of 131




 manufacturing defect, and Plaintiff, individually and on behalf of the other

 Subclass members, seeks all remedies as allowed by law.

       389. Also, as alleged in more detail herein, at the time GM warranted and

 sold the Class Vehicles, it knew that the Class Vehicles did not conform to GM’s

 warranties and were inherently defective, and GM wrongfully and fraudulently

 concealed material facts regarding its Class Vehicles.       Plaintiff and the other

 Subclass members were therefore induced to purchase or lease the Class Vehicles

 under false and/or fraudulent pretenses.

       390. Moreover, many of the injuries flowing from the Class Vehicles

 cannot be resolved through the limited remedy of “replacements or adjustments,”

 as many incidental and consequential damages have already been suffered due to

 GM’s fraudulent conduct as alleged herein. Due to GM’s failure and/or continued

 failure to provide such limited remedy within a reasonable time, any limitation on

 Plaintiff and the other Subclass members’ remedies would be insufficient to make

 Plaintiff and the other Subclass members whole.

       391. GM was provided notice of these issues by numerous complaints filed

 against it, including complaints to NHTSA and the instant Complaint, within a

 reasonable amount of time after the defect was discovered.




                                            109
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.110 Filed 04/30/20 Page 110 of 131




        392. As a direct and proximate result of GM’s breach of express

 warranties, Plaintiff and the other Subclass members have been damaged in an

 amount to be determined at trial.

                            COUNT XXIV
       BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                  (13 PA. CONS. STAT. ANN. § 2314)
        393. Plaintiff incorporates by reference all preceding allegations as though

 fully set forth herein.

        394. Plaintiff brings this Count on behalf of the Pennsylvania Subclass.

        395. GM is and was at all relevant times a merchant with respect to motor

 vehicles.

        396. A warranty that the Class Vehicles were in merchantable condition is

 implied by law in the instant transactions. These Class Vehicles, when sold and at

 all times thereafter, were not in merchantable condition and are not fit for the

 ordinary purpose for which cars are used. Specifically, the Class Vehicles are

 inherently defective in that the Defective Wheels are not safe, merchantable or

 suitable for high performance sports cars.

        397. GM was provided notice of these issues by complaints lodged by

 consumers with NHTSA—which vehicle manufacturers like GM routinely

 monitor—before or within a reasonable amount of time after the allegations of the

 Class Vehicle defects became public.




                                         110
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.111 Filed 04/30/20 Page 111 of 131




          398. As a direct and proximate result of GM’s breach of the warranties of

 merchantability, Plaintiffs and the other Subclass members have been damaged in

 an amount to be proven at trial.

                                   COUNT XXV
                               UNJUST ENRICHMENT
          399. Plaintiff incorporates by reference all preceding allegations as though

 fully set forth herein.

          400. Plaintiff brings this Count on behalf of the Pennsylvania Subclass.

          401. GM has received and retained a benefit from Plaintiff and the

 Subclass and inequity has resulted.

          402. GM has benefitted from selling and leasing defective cars whose

 value was artificially inflated by GM’s concealment of the Defective Wheels, and

 Plaintiff and the Class have overpaid for the cars and been forced to pay other

 costs.

          403. Thus, all Pennsylvania Subclass members conferred a benefit on GM.

          404. It is inequitable for GM to retain these benefits.

          405. Plaintiff and the Subclass were not aware of the true facts about the

 Class Vehicles, and did not benefit from GM’s conduct.

          406. GM knowingly accepted the benefits of its unjust conduct.

          407. As a result of GM’s conduct, the amount of its unjust enrichment

 should be disgorged, in an amount according to proof.



                                            111
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.112 Filed 04/30/20 Page 112 of 131




       H. Claims Brought on Behalf of the South Carolina Subclass
                           COUNT XXVI
         VIOLATIONS OF THE UNFAIR TRADE PRACTICES ACT
                   (S.C. CODE § 39-5-10, ET SEQ.)
       408. Plaintiff Turner (hereinafter “Plaintiff” for the South Carolina counts)

 incorporates by reference all preceding allegations as though fully set forth herein.

       409. Plaintiff brings this Count on behalf of the South Carolina Subclass

       410. GM, Plaintiff, and the South Carolina Subclass members are

 “person[s]” under the South Carolina Unfair Trade Practices Act (“SCUTPA”)

       411. GM engaged in “sales” of “merchandise” within the meaning of

 SCUTPA. GM’s actions as set forth herein occurred in the conduct of trade or

 commerce.

       412. SCUTPA prohibits unconscionable, unfair or deceptive acts or

 practices in the conduct of any trade or commerce. The conduct GM as set forth

 herein constitutes unconscionable, unfair or deceptive acts or practices.

       413. GM participated in misleading, false, or deceptive practices that

 violated the SCUTPA.

       414. In the course of its business, GM willfully failed to disclose and/or

 actively concealed the fact that the Class Vehicles have Defective Wheels

 discussed herein and the fact that GM would not cover repair or replacement of the

 Defective Wheels under its warranty, and otherwise engaged in activities with a

 tendency or capacity to deceive. GM also engaged in unlawful trade practices by


                                          112
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.113 Filed 04/30/20 Page 113 of 131




 employing deception, deceptive acts or practices, fraud, misrepresentations, or

 concealment, suppression, or omission of any material fact with intent that others

 rely upon such concealment, suppression, or omission, in connection with the sale

 of the Class Vehicles.

       415. GM was also aware that it valued profits over safety, and that it was

 manufacturing, selling, and distributing vehicles throughout the United States that

 did not perform as advertised and jeopardized the safety of the vehicle’s occupants

 and the public.

       416. By failing to disclose that the Class vehicles have Defective Wheels

 and were not safe, by marketing its vehicles as safe, reliable, and of high quality,

 and by presenting itself as a reputable manufacturer that valued safety and stood

 behind its warranty and vehicles after they were sold, GM engaged in deceptive

 business practices in violation of the New Jersey CFA.

       417. GM’s unfair or deceptive acts or practices were likely to and did in

 fact deceive reasonable consumers, including Plaintiff and the other Class

 members, about the true performance of the Class Vehicles, the quality of the GM

 brand, the devaluing of safety and performance at GM, and the true value of the

 Class Vehicles.




                                         113
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.114 Filed 04/30/20 Page 114 of 131




       418. GM intentionally and knowingly misrepresented material facts

 regarding the Class Vehicles with the intent to mislead Plaintiff and the South

 Carolina Subclass.

       419. GM knew or should have known that its conduct violated the

 SCUTPA.

       420. GM owed Plaintiff a duty to disclose the true safety, performance, and

 reliability of the Class Vehicles, and the devaluing of safety and performance at

 GM, because GM had exclusive or superior knowledge and concealed material

 facts and/or omitted material facts regarding the Defective Wheels and its warranty

 coverage.

       421. Defective Wheels and the true performance of the Class Vehicles

 were material facts to Plaintiff and the South Carolina Subclass.

       422. GM’s violations present a continuing risk to Plaintiffs as well as to the

 general public. GM’s unlawful acts and practices complained of herein affect the

 public interest.

       423. GM had an ongoing duty to all GM customers to refrain from

 unconscionable, unfair and deceptive practices under the SCUTPA. All owners of

 the Class Vehicles suffered ascertainable loss from not obtaining the benefit of

 their bargains.




                                         114
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.115 Filed 04/30/20 Page 115 of 131




           424. As a direct and proximate result of GM’s violations of the SCUTPA,

 Plaintiff and the South Carolina Subclass have suffered injury-in-fact and/or actual

 damage in paying to replace and/or repair Defective Wheels and in paying more to

 purchase or lease the Class Vehicles than they would have had they known of the

 Defective Wheels. Subclass members who purchased or leased the Class Vehicles

 either would have paid less for their vehicles or would not have purchased or

 leased them but for GM’s violations of the SCUTPA.

           425. As a result of the foregoing wrongful conduct of GM, Plaintiffs and

 the South Carolina Subclass have been damaged in an amount to be proven at trial,

 and seek all just and proper remedies, including but not limited to, actual and

 statutory damages, treble damages, and order enjoining GM’s deceptive and unfair

 conduct, costs and reasonable attorneys’ fees, and all other just and appropriate

 relief.

                                 COUNT XXVII
                         BREACH OF EXPRESS WARRANTY
                              (S.C. CODE § 36-2-313)

           426. Plaintiff incorporates by reference all preceding allegations as though

 fully set forth herein.

           427. Plaintiff brings this Count on behalf of the South Carolina Subclass.

           428. In connection with the purchase or lease of each one of its new

 vehicles, GM provides an express New Vehicle Limited Warranty (“NVLW”) for a



                                            115
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.116 Filed 04/30/20 Page 116 of 131




 period of three years or 36,000 miles, whichever occurs first. This NVLW exists

 to cover the entire vehicle for any “defect in materials or workmanship.”

       429. As a manufacturer of motor vehicles, GM was required to provide

 these warranties to purchasers of the Class Vehicles.

       430. GM’s warranties formed the basis of the bargain that was reached

 when Plaintiff and other Subclass members purchased or leased their Class

 Vehicles equipped with the Defective Wheels.

       431. Plaintiff and the Subclass members experienced defects within the

 warranty period.

       432. GM breached the express warranty promising to repair or replace a

 manufacturing defect or materials or workmanship of any part of the Class

 Vehicles.

       433. Affording GM a reasonable opportunity to cure its breach of written

 warranties would be unnecessary and futile here.

       434. Furthermore, the limited warranty promising to repairor replace a

 defect fails in its essential purpose because the contractual remedy is insufficient to

 make Plaintiff and Subclass members whole and because GM has failed and/or has

 refused to adequately provide the promised remedies within a reasonable time.

       435. Accordingly, recovery by Plaintiff and the other Subclass members is

 not limited to the limited warranty promising to repair or replace a defect, and



                                          116
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.117 Filed 04/30/20 Page 117 of 131




 Plaintiff, individually and on behalf of the other Subclass members, seeks all

 remedies as allowed by law.

       436. Also, as alleged in more detail herein, at the time GM warranted and

 sold the Class Vehicles, it knew that the Class Vehicles did not conform to GM’s

 warranties and were inherently defective, and GM wrongfully and fraudulently

 concealed material facts regarding its Class Vehicles. Plaintiff and the other Class

 members were therefore induced to purchase or lease the Class Vehicles under

 false and/or fraudulent pretenses.

       437. Moreover, many of the injuries flowing from the Class Vehicles

 cannot be resolved through the limited remedy of “replacements or adjustments,”

 as many incidental and consequential damages have already been suffered due to

 GM’s fraudulent conduct as alleged herein. Due to GM’s failure and/or continued

 failure to provide such limited remedy within a reasonable time, any limitation on

 Plaintiff’s and the other Subclass members’ remedies would be insufficient to

 make Plaintiff and the other Class members whole.

       438. Finally, due to GM’s breach of warranty as set forth herein, Plaintiff

 and the other Subclass members assert as an additional and/or alternative remedy,

 revocation of acceptance of the goods, and for the return to Plaintiff and the other

 Subclass members of the purchase price of all Class Vehicles currently owned, and

 for such other incidental and consequential damages as allowed.



                                         117
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.118 Filed 04/30/20 Page 118 of 131




       439. GM was provided notice of these issues by numerous complaints filed

 against it, including those submitted to NHTSA and the instant Complaint, within a

 reasonable amount of time after the defect was discovered.

       440. As a direct and proximate result of GM’s breach of express

 warranties, Plaintiff and the other Subclass members have been damaged in an

 amount to be determined at trial.

                               COUNT XXVIII
                      BREACH OF IMPLIED WARRANTY
                           (S.C. CODE § 36-2-314)

       441. Plaintiff incorporates by reference all allegations of the preceding

 paragraphs as though fully set forth herein.

       442. Plaintiff brings this Count on behalf of the South Carolina Subclass.

       443. GM is and was at all relevant times a merchant with respect to motor

 vehicles.

       444. A warranty that the Class Vehicles were in merchantable condition is

 implied by law in the instant transactions. These Class Vehicles, when sold and at

 all times thereafter, were not in merchantable condition and are not fit for the

 ordinary purpose for which cars are used. Specifically, the Class Vehicles are

 inherently defective in that the Defective Wheels are not safe, merchantable or

 suitable for high performance sports cars.




                                         118
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.119 Filed 04/30/20 Page 119 of 131




          445. GM was provided notice of these issues by complaints lodged by

 consumers with NHTSA—which vehicle manufacturers like GM routinely

 monitor—before or within a reasonable amount of time after the allegations of the

 Class Vehicle defects became public.

          446. As a direct and proximate result of GM’s breach of the warranties of

 merchantability, Plaintiff and the other Class members have been damaged in an

 amount to be proven at trial.

                                  COUNT XXIX
                               UNJUST ENRICHMENT

          447. Plaintiff incorporates by reference all preceding allegations as though

 fully set forth herein.

          448. Plaintiff brings this Count on behalf of the South Carolina Subclass.

          449. GM has received and retained a benefit from Plaintiff and the

 Subclass and inequity has resulted.

          450. GM has benefitted from selling and leasing defective cars whose

 value was artificially inflated by GM’s concealment of the Defective Wheels, and

 Plaintiff and the Subclass have overpaid for the cars and been forced to pay other

 costs.

          451. Thus, all South Carolina Subclass members conferred a benefit on

 GM.

          452. It is inequitable for GM to retain these benefits.

                                            119
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.120 Filed 04/30/20 Page 120 of 131




       453. Plaintiff and the Subclass were not aware of the true facts about the

 Class Vehicles, and did not benefit from GM’s conduct.

       454. GM knowingly accepted the benefits of its unjust conduct.

       455. As a result of GM’s conduct, the amount of its unjust enrichment

 should be disgorged, in an amount according to proof.

       I. Claims Brought on Behalf of the Texas Subclass
                           COUNT XXX
       VIOLATIONS OF THE DECEPTIVE TRADE PRACTICES ACT
             (TEX. BUS. & COM. CODE §§ 17.41, ET SEQ.)
       456. Plaintiff Barker (hereinafter “Plaintiff” for the Texas counts)

 incorporates by reference all preceding allegations as though fully set forth herein.

       457. Plaintiff brings this Count on behalf of the Texas Subclass.

       458. Plaintiff and the Texas Subclass are individuals, partnerships or

 corporations with assets of less than $25 million (or are controller by corporations

 or entities with less than $25 million in assets), see Tex. Bus. & Com. Code §

 17.41, and are therefore “consumers” pursuant to Tex. Bus. & Com. Code §

 17.45(4).

       459. GM is a “person” within the meaning of TEX. BUS. & COM. CODE §

 17.45(3).

       460. GM’s conduct complained of herein affected “trade,” “commerce” or

 “consumer transactions” within the meaning of TEX. BUS. & COM. CODE §

 17.46(A).


                                          120
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.121 Filed 04/30/20 Page 121 of 131




       461. The Texas Deceptive Trade Practices Act (“Texas DTPA”) prohibits

 “false, misleading, or deceptive acts or practices in the conduct of any trade or

 commerce,” TEX. BUS. & COM. CODE § 17.46(a), and an “unconscionable action or

 course of action,” which means “an act or practice which, to a consumer’s

 detriment, takes advantage of the lack of knowledge, ability, experience, or

 capacity of the consumer to a grossly unfair degree.” TEX. BUS. & COM. CODE §§

 17.45(5) and 17.50(a)(3).

       462. In the course of its business, GM willfully failed to disclose and

 actively concealed the Defective Wheels discussed herein and otherwise engaged

 in activities with a tendency or capacity to deceive. GM also engaged in unlawful

 trade practices by employing deception, deceptive acts or practices, fraud,

 misrepresentations, or concealment, suppression, or omission of any material fact

 with intent that others rely upon such concealment, suppression, or omission, in

 connection with the sale of the Class Vehicles.

       463. GM’s unfair or deceptive acts or practices were likely to and did in

 fact deceive reasonable consumers, including Plaintiff and the other Subclass

 members, about the true performance of the Class Vehicles, the quality of the GM

 brand, the devaluing of safety and performance at GM, and the true value of the

 Class Vehicles.




                                         121
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.122 Filed 04/30/20 Page 122 of 131




       464. GM intentionally and knowingly misrepresented material facts

 regarding the Class Vehicles with the intent to mislead Plaintiff and the Texas

 Subclass.

       465. GM knew or should have known that its conduct violated the Texas

 DTPA.

       466. As alleged above, GM made material statements about the safety and

 utility of the Class Vehicles and the GM brand that were either false or misleading.

       467. GM owed Plaintiff and the Subclass a duty to disclose the true safety,

 performance, and reliability of the Class Vehicles, and the devaluing of safety and

 performance at GM, because GM had exclusive or superior knowledge and

 concealed material facts and/or omitted material facts regarding the Defective

 Wheels and its warranty coverage.

       468. GM’s deception and fraud regarding the Defective Wheels and the

 true performance of the Class Vehicles were material to Plaintiff and the Texas

 Subclass.

       469. Plaintiff and the Texas Subclass suffered ascertainable loss caused by

 GM’s misrepresentations and its concealment of and failure to disclose material

 information. Class members who purchased the Class Vehicles either would have

 paid less for their vehicles or would not have purchased or leased them at all but

 for GM’s violations of the Texas DTPA.



                                         122
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.123 Filed 04/30/20 Page 123 of 131




       470. GM had an ongoing duty to all GM customers to refrain from unfair

 and deceptive practices under the Texas DTPA. All owners of the Class Vehicles

 suffered ascertainable loss in the form of the diminished value of their vehicles as a

 result of GM’s deceptive and unfair acts and practices made in the course of GM’s

 business.

       471. GM’s violations present a continuing risk to Plaintiff as well as to the

 general public. GM’s unlawful acts and practices complained of herein affect the

 public interest.

       472. As a direct and proximate result of GM’s violations of the Texas

 DTPA, Plaintiff and the Texas Subclass have suffered injury-in-fact and/or actual

 damage.

       473. Pursuant to TEX. BUS. & COM. CODE § 17.50, Plaintiff and the Texas

 Subclass seek monetary relief against GM measured as actual damages in an

 amount to be determined at trial, multiple damages for knowing and intentional

 violations, pursuant to § 17.50(b)(1), and attorneys’ fees, costs, and any other just

 and proper relief available under the Texas DTPA.

       474. Plaintiff has sent a letter in accordance with TEX. BUS. & COM. CODE

 § 17.505(a). Unless GM has remedied its unlawful conduct within the requisite

 time period, Plaintiff seeks all damages and relief to which Plaintiff and the Texas

 Subclass are entitled.



                                          123
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.124 Filed 04/30/20 Page 124 of 131




                                COUNT XXXI
                      BREACH OF EXPRESS WARRANTY
                       (TEX. BUS. & COM. CODE § 2.313)

       475. Plaintiffs incorporate by reference all allegations of the preceding

 paragraphs as though fully set forth herein.

       476.   Plaintiff brings this Count on behalf of the Texas Subclass.

       477. GM is and was at all relevant times a “merchant” with respect to

 motor vehicles under TEX. BUS. & COM. CODE § 2.104(a) and a “seller” of motor

 vehicles under § 2.313(a).

       478. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of TEX. BUS. & COM. CODE § 2.105(a) and § 2.313.

       479. In connection with the purchase or lease of each one of its new

 vehicles, GM provides an express New Vehicle Limited Warranty (“NVLW”) for a

 period of three years or 36,000 miles, whichever occurs first. This NVLW exists

 to cover the entire vehicle for any “defect in materials or workmanship.”

       480. As a manufacturer of motor vehicles, GM was required to provide

 these warranties to purchasers of its Class Vehicles.

       481. GM’s warranties formed the basis of the bargain that was reached

 when Plaintiff and other Subclass members purchased or leased their Class

 Vehicles equipped with the Defective Wheels.




                                         124
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.125 Filed 04/30/20 Page 125 of 131




       482. Plaintiff and the Subclass members experienced defects within the

 warranty period.

       483. GM breached the express warranty promising to repair or replace a

 defect in materials or workmanship of any part supplied by GM.

       484. Affording GM a reasonable opportunity to cure its breach of written

 warranties would be unnecessary and futile here.

       485. Furthermore, the limited warranty promising to repair and/or replace a

 manufacturing defect fails in its essential purpose because the contractual remedy

 is insufficient to make Plaintiff and the other Subclass members whole, and

 because GM has failed and/or has refused to adequately provide the promised

 remedies within a reasonable time.

       486. Accordingly, recovery by Plaintiff and the other Subclass members is

 not limited to the limited warranty promising to repair and/or correct a

 manufacturing defect, and Plaintiff, individually and on behalf of the other

 Subclass members, seeks all remedies as allowed by law.

       487. Also, as alleged in more detail herein, at the time GM warranted and

 sold the Class Vehicles, it knew that the Class Vehicles did not conform to GM’s

 warranties and were inherently defective, and GM wrongfully and fraudulently

 concealed material facts regarding its Class Vehicles.    Plaintiff and the other




                                        125
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.126 Filed 04/30/20 Page 126 of 131




 Subclass members were therefore induced to purchase or lease the Class Vehicles

 under false and/or fraudulent pretenses.

       488. Moreover, many of the injuries flowing from the Class Vehicles

 cannot be resolved through the limited remedy of replacements or adjustments as

 many incidental and consequential damages have already been suffered due to

 GM’s fraudulent conduct as alleged herein. Due to GM’s failure and/or continued

 failure to provide such limited remedy within a reasonable time, and any limitation

 on Plaintiff’s and the other Subclass members’ remedies would be insufficient to

 make Plaintiffs and the other Subclass members whole.

       489. GM was provided notice of these issues by numerous complaints filed

 against it, including complaints to NHTSA and the instant Complaint, within a

 reasonable amount of time after the defect was discovered.

       490. As a direct and proximate result of GM’s breach of express

 warranties, Plaintiff and the other Subclass members have been damaged in an

 amount to be determined at trial.

                         COUNT XXXII
      BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                 (TEX. BUS. & COM. CODE § 2.314)
       491. Plaintiff incorporates by reference all allegations of the preceding

 paragraphs as though fully set forth herein.

       492. Plaintiff brings this Count on behalf of the Texas Subclass.




                                            126
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.127 Filed 04/30/20 Page 127 of 131




       493. GM is and was at all relevant times a merchant with respect to motor

 vehicles.

       494. A warranty that the Class Vehicles were in merchantable condition is

 implied by law in the instant transactions. These Class Vehicles, when sold and at

 all times thereafter, were not in merchantable condition and are not fit for the

 ordinary purpose for which cars are used. Specifically, the Class Vehicles are

 inherently defective in that the Defective Wheels are not safe, merchantable or

 suitable for high performance sports cars.

       495. GM was provided notice of these issues by complaints lodged by

 consumers with NHTSA—which vehicle manufacturers like GM routinely

 monitor—before or within a reasonable amount of time after the allegations of the

 Class Vehicle defects became public.

       496. As a direct and proximate result of GM’s breach of the warranties of

 merchantability, Plaintiff and the other Subclass members have been damaged in

 an amount to be proven at trial.

                                COUNT XXXIII
                             UNJUST ENRICHMENT
       497. Plaintiff incorporates by reference all allegations of the preceding

 paragraphs as though fully set forth herein.

       498. Plaintiff brings this Count on behalf of the Texas Subclass.




                                         127
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.128 Filed 04/30/20 Page 128 of 131




       499. GM has received and retained a benefit from Plaintiff and the

 Subclass and inequity has resulted.

       500. GM has benefitted from selling and leasing defective cars whose

 value was artificially inflated by GM’s concealment of the defective Defective

 Wheels, and Plaintiff and the Subclass have overpaid for the cars and been forced

 to pay other costs.

       501. Thus, all Texas Subclass members conferred a benefit on GM.

       502. It is inequitable for GM to retain these benefits.

       503. Plaintiff and the Subclass were not aware of the true facts about the

 Class Vehicles, and did not benefit from GM’s conduct.

       504. GM knowingly accepted the benefits of its unjust conduct.

       505. As a result of GM’s conduct, the amount of its unjust enrichment

 should be disgorged, in an amount according to proof.




                                         128
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.129 Filed 04/30/20 Page 129 of 131




 VIII. REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of members of the

 Class, respectfully request that the Court enter judgment in their favor and against

 Defendant, as follows:

       A.     Certification of the proposed Classes, including appointment of

 Plaintiffs’ Counsel as Class Counsel;

       B.     An order temporarily and permanently enjoining GM from continuing

 the unlawful, deceptive, fraudulent, and unfair business practices alleged in this

 Complaint;

       C.     Appropriate injunctive relief;

       D.     Equitable relief in the form of buyback of the Class Vehicles;

       E.     Costs, restitution, damages, including statutory and damages and

 penalties, and disgorgement in an amount to be determined at trial;

       F.     An order requiring GM to pay both pre- and post-judgment interest on

 any amounts awarded;

       G.     An award of costs and attorneys’ fees; and

       H.     Such other or further relief as may be appropriate.




                                         129
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.130 Filed 04/30/20 Page 130 of 131




 IX.   DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a jury trial for all claims so triable.



 DATED: April 30, 2020                   Respectfully submitted,


                                         /s/ E. Powell Miller
                                         E. Powell Miller (P39487)
                                         Sharon S. Almonrode (P33938)
                                         Dennis A. Lienhardt (P81118)
                                         THE MILLER LAW FIRM, P.C.
                                         950 West University Drive, Suite 300
                                         Rochester, MI 48307
                                         Tel: (248) 841-2200
                                         Fax: (248) 652-2852
                                         epm@millerlawpc.com
                                         ssa@millerlawpc.com
                                         dal@millerlawpc.com

                                         Peter A. Muhic
                                         LEVAN LAW GROUP LLC
                                         One Logan Square – 27th Floor
                                         Philadelphia, PA 19103-6933
                                         Tel: 215.561.1500
                                         Fax: 215.827.5390
                                         pmuhic@levanlawgroup.com

                                         Edwin J. Kilpela, Jr
                                         CARLSON LYNCH LLP
                                         1133 Penn Avenue, 5th Floor
                                         Pittsburgh, PA 15222
                                         Tel: 412.322.9243
                                         Fax: 412.231.0246
                                         ekilpela@carlsonlynch.com

                                         Jonathan M. Jagher
                                         Kimberly A. Justice


                                          130
Case 2:20-cv-11057-BAF-DRG ECF No. 1, PageID.131 Filed 04/30/20 Page 131 of 131




                                    FREED KANNER LONDON
                                    & MILLEN LLC
                                    923 Fayette Street
                                    Conshohocken, PA 19428
                                    Tel: (610) 234-6487
                                    Fax: (224) 632-4521
                                    jjagher@fklmlaw.com
                                    kjustice@fklmlaw.com

                                    Michael K. Yarnoff
                                    KEHOE LAW FIRM, P.C.
                                    Two Penn Center Plaza, Suite 1020
                                    1500 JFK Boulevard
                                    Philadelphia, Pennsylvania 19102
                                    Tel: (215) 792-6676
                                    Fax: (215) 792-6676
                                    myarnoff@kehoelawfirm.com




                                     131
